Exhibit 10.3
[EXECUTION VERSION]


AMENDMENT NO. 4
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
November 4, 2016 (this “Amendment”) is by and among (a) NOODLES & COMPANY (the
“Borrower”), (b) each of the Guarantors (as defined in the Credit Agreement
referred to below) signatory hereto, (c) BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), L/C Issuer
and Swing Line Lender (each such term defined in the Credit Agreement referred
to below) and (d) the lenders signatory hereto and amends that certain Amended
and Restated Credit Agreement dated as of November 22, 2013, as amended by that
certain Amendment No. 1 to Amended and Restated Credit Agreement dated as of
June 4, 2015, that certain Amendment No. 2 to Amended and Restated Credit
Agreement dated as of November 24, 2015, and that certain Amendment No. 3 to
Amended and Restated Credit Agreement dated as of August 2, 2016 (as further
amended, restated, extended, supplemented, modified and otherwise in effect from
time to time, the “Credit Agreement”) by and among the Borrower, the other Loan
Parties (as defined in the Credit Agreement) party thereto, the Lenders party
thereto, the Administrative Agent, and Bank of America, N.A., as L/C Issuer and
Swing Line Lender. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement as provided more fully herein
below.
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
§1.Amendments to the Credit Agreement. Subject to and upon the satisfaction of
the conditions set forth in Section 5 hereof on the Fourth Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Credit Agreement attached hereto as Exhibit A.
§2.    Amendment to the Exhibit D to the Credit Agreement. Exhibit D (Form of
Compliance Certificate) to the Credit Agreement is hereby replaced by Exhibit D
(Form of Compliance Certificate) attached hereto as Exhibit B.
§3.    Affirmation and Acknowledgment. Each Loan Party hereby ratifies and
confirms all of its Obligations to the Lenders and the Administrative Agent, and
the Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the other Obligations, and all other amounts due under the
Credit Agreement as amended hereby. Each Loan Party hereby


1

--------------------------------------------------------------------------------




ratifies and reaffirms the validity and enforceability of all of the Liens and
security interests heretofore granted and pledged by such Loan Party pursuant to
the Loan Documents to the Administrative Agent, on behalf and for the benefit of
the Secured Parties, as collateral security for the Obligations, and
acknowledges that all of such Liens and security interests, and all Collateral
heretofore granted, pledged or otherwise created as security for the Obligations
continue to be and remain collateral security for the Obligations from and after
the date hereof. Each of the Guarantors party to the Guaranty hereby
acknowledges and consents to this Amendment and agrees that the Guaranty and all
other Loan Documents to which each of the Guarantors are a party remain in full
force and effect, and each of the Guarantors confirms and ratifies all of its
Obligations thereunder.
§4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent as follows:
(a)    The execution, delivery and performance by each Loan Party of this
Amendment and the performance by such Loan Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Loan
Party’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any material Contractual Obligation (other than the creation
of Liens under the Loan Documents) to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any Law, except to the extent that any such violation,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
(b)    This Amendment has been duly executed and delivered by such Loan Party.
Each of this Amendment and the Credit Agreement, as amended hereby, constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, whether
enforcement is sought by a proceeding in equity or at law.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required in connection
with the execution, delivery or performance by such Loan Party of this Amendment
or the Credit Agreement as amended hereby.
(d)    The representations and warranties of such Loan Party contained in
Article V of the Credit Agreement or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof (other than to the extent that any representation and warranty is already
qualified by materiality, in which case, such representation and warranty shall
be true and correct as of the date hereof), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and 5.05(b) of the
Credit Agreement


2

--------------------------------------------------------------------------------




shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and 6.01(b) of the Credit Agreement, respectively.
(e)    As of the date hereof, after giving effect to the provisions hereof,
there exists no Default or Event of Default.
§5.    Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent on November 4,
2016 (the “Fourth Amendment Effective Date”):
(a)    This Amendment shall have been duly executed and delivered by each Loan
Party, the Administrative Agent and the Lenders.
(b)    The Administrative Agent shall have received certificates executed by a
Responsible Officer of each Loan Party attaching (i) resolutions or other action
authorizing the actions under this Amendment and the Credit Agreement as amended
hereby, (ii) incumbency certificates, (iii) certified copies of the Organization
Documents of such Loan Party, in each case, certified as true, accurate and
complete and in effect on the Fourth Amendment Effective Date (or a
certification that there shall have been no changes to the Organization
Documents of such Loan Party since August 2, 2016) and (iv) such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(c)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (i) that the conditions specified
in this Section 5 have been satisfied, and (ii) that there has been no event or
circumstance since December 29, 2015 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(d)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Loan Parties on a consolidated basis before and after giving
effect to this Amendment, from the chief financial officer of the Borrower.
(e)    The representations and warranties set forth in Section 4 hereof shall be
true and correct.
(f)    All fees and expenses due and owing to the Administrative Agent and the
Lenders and required to be paid on or before the Fourth Amendment Effective Date
pursuant to that certain Fourth Amendment Fee Letter dated as of November 4,
2016 by and among the Administrative Agent and the Borrower, shall have been
paid (or shall be paid concurrently with the closing of this Amendment).
(g)    The Administrative Agent shall have been reimbursed for all reasonable
and documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent, to the extent
documented prior to or on the date hereof (for the avoidance of


3

--------------------------------------------------------------------------------




doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 5(g);
provided that supporting documentation for such summary statement is provided
promptly thereafter).
§6.    Miscellaneous Provisions.
§6.1.    Except as expressly amended or otherwise modified by this Amendment,
the Credit Agreement and all documents, instruments and agreements related
thereto, including, but not limited to the other Loan Documents, are hereby
ratified and confirmed in all respects and shall continue in full force and
effect. No amendment, consent or waiver herein granted or agreement herein made
shall extend beyond the terms expressly set forth herein for such amendment,
consent, waiver or agreement, as the case may be, nor shall anything contained
herein be deemed to imply any willingness of the Administrative Agent or the
Lenders to agree to, or otherwise prejudice any rights of the Administrative
Agent or the Lenders with respect to, any similar amendments, consents, waivers
or agreements that may be requested for any future period, and this Amendment
shall not be construed as a waiver of any other provision of the Loan Documents
or to permit the Borrower or any other Loan Party to take any other action which
is prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument, to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended hereby. This Amendment shall constitute a Loan Document.
§6.2.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
§6.3.    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C


4

--------------------------------------------------------------------------------




ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
§6.4.    This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. In making proof
of this Amendment, it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought.
§6.5.    The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable and documented out-of-pocket
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment (including legal fees).
§6.6.    The provisions of this Amendment are solely for the benefit of the Loan
Parties, the Administrative Agent and the Lenders and no other Person shall have
rights as a third party beneficiary of any of such provisions.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]




5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.


NOODLES & COMPANY,
a Delaware corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary


TNSC, INC., a Colorado corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary


NOODLES & COMPANY SERVICES CORP.,
a Colorado corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary


NOODLES & COMPANY FINANCE CORP.,
a Colorado corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary


THE NOODLE SHOP, CO. – COLORADO, INC.,
a Colorado corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary


[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------





THE NOODLE SHOP, CO. – WISCONSIN, INC.,
a Wisconsin corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary




THE NOODLE SHOP, CO. – MINNESOTA, INC.,
a Minnesota corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Secretary




THE NOODLE SHOP, CO. – ILLINOIS, INC.,
an Illinois corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary




THE NOODLE SHOP, CO. – VIRGINIA, INC.,
a Virginia corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Vice President and Assistant Secretary




THE NOODLE SHOP, CO. – MARYLAND, INC.,
a Maryland corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Vice President


[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------







THE NOODLE SHOP, CO. – MONTGOMERY COUNTY, MARYLAND, a Maryland corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President and Assistant Secretary




THE NOODLE SHOP, CO. – CHARLES COUNTY, INC.,
a Maryland corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Assistant Secretary




THE NOODLE SHOP, CO. – HOWARD COUNTY, INC.,
a Maryland corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Assistant Secretary




THE NOODLE SHOP, CO. – DELAWARE, INC.,
a Delaware corporation




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    President, Chief Financial Officer and Secretary






[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------



THE NOODLE SHOP, CO. – COLLEGE PARK, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Class A Member


By:    /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




THE NOODLE SHOP, CO. – BALTIMORE
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Class A Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




THE NOODLE SHOP, CO. – ANNAPOLIS, LLC,
a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Class A Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




THE NOODLE SHOP, CO. – KANSAS, LLC,
a Kanasa limited liability company


By:    TNSC, Inc., a Colorado corporation,
its Member




By:        /s/ Paul A. Strasen        


[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------



Name:    Paul A. Strasen
Title:    President and Secretary




THE NOODLE SHOP, CO. – FREDERICK
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Managing Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




THE NOODLE SHOP, CO. – ST MARY’S
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Managing Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




THE NOODLE SHOP, CO. – WASHINGTON
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Managing Member




By:            /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary






[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------



THE NOODLE SHOP, CO. – HARFORD
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Managing Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary


THE NOODLE SHOP, CO. – CARROLL
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Class A Member




By:        /s/ Paul A. Strasen        
Name:    Paul A. Strasen
Title:    Executive Vice President, General Counsel and Secretary




[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/ Darleen R. DiGrazia    
Name: Darleen R. DiGrazia
Title: Vice President


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




By:        /s/ Anthony Luppino        
Name: Anthony Luppino
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:     /s/ Jason B. Fritz            
Name: Jason B. Fritz
Title: Vice President






[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 



--------------------------------------------------------------------------------




Exhibit A




Amendments to Credit Agreement


[See Attached]







--------------------------------------------------------------------------------




Exhibit B




Exhibit D – Form of Compliance Certificate


[See Attached]





--------------------------------------------------------------------------------


[THIS COMPOSITE, CONFORMED COPY OF THE CREDIT AGREEMENT AND THE AMENDMENTS
THERETO HAS BEEN PREPARED FOR THE CONVENIENCE OF THE PARTIES THERETO. REFERENCE
SHOULD BE MADE TO THE ORIGINAL EXECUTED CREDIT AGREEMENT AND THE AMENDMENTS
THERETO FOR THE DEFINITIVE PROVISIONS THEREOF. THIS IS NOT A LEGALLY BINDING
DOCUMENT.]
EXHIBIT A – CONFORMED THROUGH AMENDMENT NO. 4



--------------------------------------------------------------------------------



[Published CUSIP Number: 65538EAC7]


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 22, 2013
among
NOODLES & COMPANY,
as the Borrower,
each other Loan Party party hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender,
THE OTHER LENDERS PARTY HERETO,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager






--------------------------------------------------------------------------------










TABLE OF CONTENTS


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
[36]37


1.03


Accounting Terms
[37]38


1.04


Rounding
38


1.05


Times of Day
38


1.06


Letter of Credit Amounts
38


1.07


Exchange Rates; Currency Equivalents
[38]39


ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS
[38]39


2.01


The Loans
[38]39


2.02


Borrowings, Conversions and Continuations of Loans
39


2.03


Letters of Credit
41


2.04


Swing Line Loans
[49]50


2.05


Prepayments
[53]54


2.06


Termination or Reduction of Commitments
[54]55


2.07


Repayment of Loans
[55]56


2.08


Interest
[55]57


2.09


Fees
[56]57


2.10


Computation of Interest and Fees
[56]58


2.11


Evidence of Debt
[57]58


2.12


Payments Generally; Administrative Agent’s Clawback
[58]59


2.13


Sharing of Payments by Lenders
[60]61


2.14


Cash Collateral
[61]62


2.15


Defaulting Lenders
[62]63


2.16


[Increase in Revolving Credit Facility
64] [Reserved.]65
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
65


3.01


Taxes
65


3.02


Illegality
70


3.03


Inability to Determine Rates
[71]70


3.04


Increased Costs; Reserves on Eurodollar Rate Loans
[72]71


3.05


Compensation for Losses
73





- ii -

--------------------------------------------------------------------------------









TABLE OF CONTENTS


3.06


Mitigation Obligations; Replacement of Lenders
74


3.07


Survival
[75]74


ARTICLE IV


CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
[75]74


4.01


Conditions to Effectiveness on the Closing Date
[75]74


4.02


Conditions to all Credit Extensions
77


ARTICLE V


REPRESENTATIONS AND WARRANTIES
78


5.01


Existence, Qualification and Power
78


5.02


Authorization; No Contravention
78


5.03


Governmental Authorization; Other Consents
78


5.04


Binding Effect
79


5.05


Financial Statements; No Material Adverse Effect
79


5.06


Litigation
[80]79


5.07


No Default
80


5.08


Ownership of Property
80


5.09


Environmental Compliance
80


5.10


Insurance
81


5.11


Taxes
81


5.12


ERISA Compliance
[82]81


5.13


Subsidiaries; Equity Interests; Loan Parties
[83]82


5.14


Margin Regulations; Investment Company Act
83


5.15


Disclosure
83


5.16


Compliance with Laws
[84]83


5.17


Intellectual Property; Licenses, Etc
84


5.18


Status of Liquor License Approvals and Filings
84


5.19


Material Contracts
84


5.20


Leases
84


5.21


Unit Locations; Franchised Unit Locations
85


5.22


Franchise Agreements
85


5.23


Solvency
85


5.24


Labor Matters
85


5.25


Collateral Documents
85





- iii -

--------------------------------------------------------------------------------









TABLE OF CONTENTS


5.26


Compliance with OFAC Rules and Regulations
85


5.27


Anti-Corruption Laws
86


5.28


Use of Proceeds
86


ARTICLE VI


AFFIRMATIVE COVENANTS
86


6.01


Financial Statements
86


6.02


Compliance Certificates and Certain Reports Sent to Other Parties
87


6.03


Notices
90


6.04


Payment of Obligations
[91]90


6.05


Preservation of Existence, Permits, License, Etc
91


6.06


Maintenance of Properties and Liquor Licenses
91


6.07


Maintenance of Insurance
91


6.08


Compliance with Laws
[92]91


6.09


Books and Records
92


6.10


Inspection Rights
92


6.11


Use of Proceeds
92


6.12


Additional Subsidiaries and Collateral Generally
92


6.13


Compliance with Environmental Laws
94


6.14


Further Assurances
94


6.15


Compliance with Terms of Leaseholds
[95]94


6.16


Anti-Corruption Laws
95


6.17


Material Contracts
95


6.18


Compliance with Terms of Franchise Agreements
95


6.19


Cash Collateral Accounts
95


6.20


Cash Management Arrangements
95


ARTICLE VII


NEGATIVE COVENANTS
[96]95


7.01


Liens
96


7.02


Indebtedness
[98]97


7.03


Investments
99


7.04


Fundamental Changes
100


7.05


Dispositions
101


7.06


Restricted Payments
102


7.07


Change in Nature of Business
103





- iv -

--------------------------------------------------------------------------------









TABLE OF CONTENTS


7.08


Transactions with Affiliates
103


7.09


Burdensome Agreements
103


7.10


Use of Proceeds
103


7.11


Financial Covenants
103


7.12


[[Intentionally Omitted.]....... 104] Consolidated Growth Capital Expenditures.
104


7.13


Amendments of Organization Documents
104


7.14


Accounting Changes
104


7.15


Prepayments, Etc. of Indebtedness
104


7.16


Sanctions
104


7.17


Anti-Corruption Laws
105


7.18


New Operating Unit Lease
Incurrences.................................................................
105


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES
105


8.01


Events of Default
105


8.02


Remedies Upon Event of Default
[107]108


8.03


Application of Funds
108


ARTICLE IX


ADMINISTRATIVE AGENT
109


9.01


Appointment and Authority
109


9.02


Rights as a Lender
110


9.03


Exculpatory Provisions
110


9.04


Reliance by Administrative Agent
111


9.05


Delegation of Duties
111


9.06


Resignation of Administrative Agent
[111]112


9.07


Non-Reliance on Administrative Agent and Other Lenders
[112]113


9.08


No Other Duties, Etc
113


9.09


Administrative Agent May File Proofs of Claim; Credit Bidding
113


9.10


Collateral and Guaranty Matters
114


9.11


Secured Cash Management Agreements and Secured Hedge Agreements
115


ARTICLE X


CONTINUING GUARANTY
[115]116


10.01


Guaranty
[115]116


10.02


Rights of Lenders
116


10.03


Certain Waivers
116


10.04


Obligations Independent
117





- v -

--------------------------------------------------------------------------------









TABLE OF CONTENTS


10.05


Subrogation
117


10.06


Termination; Reinstatement
117


10.07


Subordination
[117]118


10.08


Stay of Acceleration
118


10.09


Condition of Borrower
118


10.10


Contribution
118


10.11


Concerning Joint and Several Liability of the Guarantors
118


10.12


Guarantors’ Agreement to Pay Enforcement Costs, etc
119


10.13


Keepwell
119


ARTICLE XI


MISCELLANEOUS
119


11.01


Amendments, Etc
119


11.02


Notices; Effectiveness; Electronic Communications
121


11.03


No Waiver; Cumulative Remedies; Enforcement
123


11.04


Expenses; Indemnity; Damage Waiver
124


11.05


Payments Set Aside
126


11.06


Successors and Assigns
[126]127


11.07


Treatment of Certain Information; Confidentiality
131


11.08


Right of Setoff
132


11.09


Interest Rate Limitation
[132]133


11.10


Counterparts; Integration; Effectiveness
133


11.11


Survival of Representations and Warranties
133


11.12


Severability
133


11.13


Replacement of Lenders
134


11.14


Governing Law; Jurisdiction; Etc
134


11.15


Waiver of Jury Trial
135


11.16


No Advisory or Fiduciary Responsibility
135


11.17


Electronic Execution of Assignments and Certain Other Documents
135


11.18


USA PATRIOT Act
[136]137


11.19


ENTIRE AGREEMENT
137


11.20


Amendment and Restatement
137


11.21


Appointment of Borrower
137


11.22


Judgment Currency
138







- vi -

--------------------------------------------------------------------------------






SCHEDULES
1.01(a)        Existing Letters of Credit    
2.01        Commitments and Applicable Percentages
5.06        Litigation
5.08(b)        Real Property (owned and Leased)
5.09        Environmental Compliance
5.12(d)        ERISA Compliance
5.13        Subsidiaries and Other Equity Investments; Loan Parties
5.17        Intellectual Property Matters
5.20        Leases
5.21        Unit Locations; Franchised Unit Locations
5.22        Franchise Agreements
7.01(b)        Existing Liens
7.02        Existing Indebtedness
7.03(f)        Existing Investments
7.09        Burdensome Agreements
11.02        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-2    Revolving Credit Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Form of U.S. Tax Compliance Certificate
G    Form of Notice of Loan Prepayment








 
 
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of November 22, 2013, among NOODLES & COMPANY, a
Delaware corporation (the “Borrower”), each other Loan Party party hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent, the
Swing Line Lender and the L/C Issuer are party to that certain Credit Agreement,
dated as of February 28, 2011 (as amended, amended and restated, supplemented or
modified and in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) pursuant to which certain of the Lenders made loans and other
extensions of credit to the Borrower;
WHEREAS, the Borrower has requested and the Lenders are willing to amend and
restate the Existing Credit Agreement in its entirety and make loans and other
extensions of credit, including the L/C Issuer to issue letters of credit, to
the Borrower, all on the terms and conditions set forth herein; and
WHEREAS, those certain Lenders party to the Existing Agreement that are not
continuing under the Agreement shall be paid in full upon the Closing Date.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree
that as of the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety as follows:
ARTICLE I    
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Bank of America in its capacity as sole
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with the terms hereof.





--------------------------------------------------------------------------------





“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
“Agreement Currency” has the meaning specified in Section 11.22.
“Applicable Percentage” means with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.15 and
2.16. If the commitment of each Revolving Credit Lender to make Revolving Credit
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Revolving Credit Commitments
have expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means,[ the] applicable percentage per annum set forth below
for each Type of Loan (and for the Letter of Credit Fees and Commitment Fees)
determined by reference to the Consolidated Total Lease Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):


2



--------------------------------------------------------------------------------





Pricing Level
Consolidated Total Lease Adjusted Leverage Ratio
Eurodollar Rate Loans and Letter of Credit Fees
Base Rate Loans and Canadian Prime Rate Loans
Commitment Fee
1


<[3.25]3.75:1.00
[1.50]2.00%
[0.50]1.00%
[0.15]0.30%
[2]


[>3.25:1.00 but <3.75:1.00]
[1.75%]
[0.75%]
[0.20%]
[3]2


[>]≥3.75:1.00 but <4.25:1.00
[2.00]2.25%
[1.00]1.25%
[0.25]0.35%
[4]3


[>]≥4.25:1.00 but <4.75:1.00
[2.25]2.50%
[1.25]1.50%
[0.30]0.40%
4


≥4.75:1.00 but <5.25:1.00
2.75%
1.75%
0.45%
5


[>4.75]≥5.25:1.00
[2.50]3.00%
[1.50]2.00 %
[0.35]0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 5 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.


Notwithstanding anything to the contrary contained in this definition, (x) from
the Fourth Amendment Effective Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
first full fiscal quarter ending after the Fourth Amendment Effective Date, the
Applicable Rate shall be not less than the percentage per annum set forth in
Pricing Level 4, and (y) the determination of the Applicable Rate for any period
shall be subject to the provisions of Sections 2.08(b) and 2.10.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Loan, at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.


3



--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended January 1, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
“Autoborrow Agreement” has the meaning specified in Section 2.04(b).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and Swing Line Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.


4



--------------------------------------------------------------------------------





“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Budget” has the meaning specified in Section 6.01(d).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,
(a)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day that is also a London Banking
Day; and
(b)    if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Canadian Dollars, means any such day on which banks are open
for foreign exchange business in the principal financial center of the country
of such currency.
“Canadian Dollar” and “CAD” means the lawful currency of Canada.


5



--------------------------------------------------------------------------------





“Canadian Dollar Sublimit” means an amount equal to the lesser of (a) $5,000,000
and (b) the Revolving Credit Facility. The Canadian Dollar Sublimit is part of,
and not in addition to, the Revolving Credit Facility.
“Canadian Prime Rate” means, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars in Canada to its
Canadian borrowers; and (b) the average CDOR Rate for a 30-day term plus 1/2 of
1% per annum, adjusted automatically with each quoted or established change in
such rate, all without the necessity of any notice to the Borrower or any other
Person; and if the Canadian Prime Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “Canadian prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Canadian Prime Rate Loan” means a Revolving Credit Loan that bears interest
based on the Canadian Prime Rate. All Canadian Prime Rate Loans shall be
denominated in Canadian Dollars.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (including expenditures made to fund Permitted Acquisitions but
excluding (i) normal replacements and maintenance which are properly charged to
current operations) and (ii) expenditures made from insurance proceeds paid in
connection with property loss or damages to purchase comparable replacement
assets.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.19) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such


6



--------------------------------------------------------------------------------





collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.


7



--------------------------------------------------------------------------------





“Catterton Investor” means Catterton-Noodles, LLC, a Delaware limited liability
company, together with its Affiliates and associated funds.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Sponsor Investors, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 35% of the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis; or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at


8



--------------------------------------------------------------------------------





the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c)    except as permitted under Sections 7.04 and 7.05, the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially the
percentage of Equity Interests in each Subsidiary set forth on Schedule 5.13.
“Class C Common Stock Dividend” means the Restricted Payments made to the PSP
Investor in respect of its Class C Common Stock of the Borrower.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreements, the Intellectual Property Security Agreements, the Mortgages, if
any, each intellectual property security agreement supplement, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Commitment” means a Revolving Credit Commitment.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


9



--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Cash Rental Expense” means, as of the date of
determination, for any relevant Measurement Period, Consolidated Cash Rental
Expense for such Measurement Period multiplied by eight (8).
“Consolidated Cash Rental Expense” means, as of the date of determination, for
the relevant Measurement Period, all cash rental expense of the Borrower and its
Subsidiaries for such Measurement Period, determined on a consolidated basis,
incurred under any rental agreements or leases, other than (i) obligations in
respect of any Capitalized Leases and Synthetic Lease Obligations, or (ii) cash
rental expense actually incurred during such Measurement Period for the 16
Restaurant locations the closure of which has been announced prior to the Second
Amendment Effective Date and which are actually closed during or prior to such
Measurement Period.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income and without
duplication: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes paid or payable, (iii) depreciation and
amortization expense, (iv) Consolidated Restaurant Pre-Opening Costs in an
amount not to exceed an average of $85,000 per Restaurant for all Restaurants
incurred during such Measurement Period, (v) non-cash rent expense, (vi)
non-cash compensation expense, (vii) non-recurring expenses or charges (or minus
non-recurring income items) reducing (or in the case of non-recurring income,
increasing) such Consolidated Net Income, in each case, which do not represent a
cash item in such period or any future period, (viii) without duplication of any
add backs pursuant to clause (vii) above, non-recurring cash expenses (including
severance payments) or charges and non-recurring non-cash charges, in each case
in an aggregate amount not to exceed $2,000,000 in any Measurement Period, (ix)
management fees (including the Class C Common Stock Dividend but, for the
avoidance of doubt, only if such dividend is deducted in calculating
Consolidated Net Income) actually paid if and to the extent permitted under this
Agreement, or if paid prior to the Closing Date, the Existing Credit Agreement,
(x) one time fees and out of pocket expenses incurred in connection with
Permitted Acquisitions, (xi) fees and expenses arising from the Transaction,
Borrower’s initial public offering or any follow-on offering of the Borrower’s
securities, (xii) without duplication of any add backs pursuant to clause (vii)
or (viii) above, non-recurring cash expenses and non-recurring non-cash charges,
in each case to the extent deducted in calculating Consolidated Net Income for
any period ending on or prior to December 27, 2016 and relating to the actual
closure of the 16 Restaurant locations, the closure of which was announced prior
to the Second Amendment Effective Date, in


10



--------------------------------------------------------------------------------





an aggregate amount not to exceed $7,000,000 at any time, (xiii) such reasonable
and customary one-time costs associated with the data security incident
announced by the company on June 28, 2016, as may be consented to in writing by
the Required Lenders, (xiv) any one-time settlement costs associated with
certain litigation matters disclosed in writing to the Administrative Agent on
the Third Amendment Effective Date, in an aggregate amount reasonably acceptable
to and consented to in writing by the Required Lenders[ and], (xv) one-time
non-recurring cash expenses or charges and non-recurring non-cash charges, in an
aggregate amount not to exceed $2,000,000, associated with the severance and
replacement of the Borrower’s Chief Executive Officer and severance of the
Borrower’s Chief Marketing Officer, (xvi) one-time costs associated with the
termination of Leases, in an amount not to exceed $1,500,000 in the aggregate,
and (xvii) pro forma general and administrative cash cost savings resulting from
the headcount reduction completed prior to the end of the third Fiscal Quarter
of Fiscal Year 2016 of up to $2,700,000 in the aggregate minus (b) to the extent
included in calculating such Consolidated Net Income, Federal, state, local and
foreign income tax credits (of or by the Borrower and its Subsidiaries for such
Measurement Period); provided that the net income (or loss) of the Borrower and
its Subsidiaries actually incurred during such Measurement Period attributable
to the 16 Restaurant locations, the closure of which was announced prior to the
Second Amendment Effective Date and which are actually closed during or prior to
such Measurement Period, shall be excluded from the calculation of Consolidated
EBITDA.
“Consolidated EBITDAR” means, as of the date of determination, an amount equal
to (without duplication) (i) Consolidated EBITDA for the most recently completed
Measurement Period, plus (ii) Consolidated Cash Rental Expense for such
Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR for the most recently completed
Measurement Period, less (ii) the aggregate amount of Consolidated Maintenance
Capital Expenditures paid in cash during such Measurement Period less (iii) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
during such Measurement Period to (b) the sum of (i) Consolidated Interest
Charges paid in cash, (ii) without duplication of clause (iv) below, the
aggregate principal amount of all regularly scheduled principal payments or
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02,[ and] (iii) Consolidated Cash Rental Expense, in each case, of or
by the Borrower and its Subsidiaries for the most recently completed Measurement
Period, and (iv) reductions to the Revolving Credit Commitment pursuant to
Section 2.06(b)(i) hereof in the aggregate principal amount of $10,000,000,
calculated on a pro forma basis whether or not such scheduled reduction has in
fact occurred; provided that if any Permitted Acquisition shall have been
consummated during such Measurement Period, the Consolidated Fixed Charge
Coverage Ratio shall be calculated on a Pro Forma Basis.


11



--------------------------------------------------------------------------------





“Consolidated Funded Indebtedness” means, as of any date of determination and
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
“Consolidated Growth Capital Expenditures” means Capital Expenditures of the
Borrower and its Subsidiaries on a consolidated basis for growth (including, but
not limited to, New Construction, expenditures for increases to restaurant
capacity and expenditures in connection with Permitted Acquisitions).
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
“Consolidated Maintenance Capital Expenditures” means all Capital Expenditures
of the Borrower and its Subsidiaries on a consolidated basis other than those
constituting Consolidated Growth Capital Expenditures.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, after deduction of all expenses,
taxes and other proper charges (including minority interests), in each case,
determined in accordance with GAAP, and excluding all extraordinary gains and
extraordinary losses for such Measurement Period.


12



--------------------------------------------------------------------------------





“Consolidated Restaurant Pre-Opening Costs” means “Start-up costs” (such term
used herein as defined in SOP 98-5 published by the American Institute of
Certified Public Accountants) incurred by the Borrower and/or its Subsidiaries
on a consolidated basis related to the acquisition, opening and organizing of
New Operating Units, such costs to include, without limitation, the cost of
feasibility studies, one-time unit level marketing costs incurred during the
one-month period prior to the opening of such New Operating Unit and the
one-month period following the opening of such New Operating Unit,
staff-training (including training related to food preparation), food costs
related to staff training, smallware and recruiting and travel costs for
employees engaged in such start-up activities.
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of the last
day of the most recently ended Measurement Period, plus Consolidated Adjusted
Cash Rental Expense for such Measurement Period plus to the extent not included
in Consolidated Funded Indebtedness, L/C Obligations as at the last day of such
Measurement Period to (b) Consolidated EBITDAR for such Measurement Period;
provided that if any Permitted Acquisition shall have been consummated during
such Measurement Period, the Consolidated Total Lease Adjusted Leverage Ratio
shall be calculated on a Pro Forma Basis.
“Contractual Obligation” means, as to any Person, any material provision (which
for clarity shall include without limitation all provisions relating to monetary
obligations) of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Security Agreements” means, collectively, any copyright property
security agreements in respect of any copyright property that may be entered
into after the Closing Date and that is required to be delivered pursuant to
Section 6.12, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


13



--------------------------------------------------------------------------------





“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum,
provided, however, that (A) with respect to Canadian Prime Rate Loans, the
Default Rate shall be an interest rate equal to (i) the Canadian Prime Rate plus
(ii) the Applicable Rate, if any, applicable to Canadian Prime Rate Loans plus
(iii) 2% per annum and (B) with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum; and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (other than, in the case of such other agreements,
to the extent such Lender’s notice or public statement of non-compliance is a
result of such Lender’s good faith dispute with respect to its funding
obligations thereunder), (c) has failed, within one Business Day after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority; and provided,
further, that in each of clauses (d)(i), (d)(ii) and (d)(iii), the
Administrative Agent has determined in its discretion that such Lender is
reasonably likely to fail to perform any of its funding obligations under the
Loan Documents. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.


14



--------------------------------------------------------------------------------





“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disclosed Litigation” has the meaning set forth in Section 5.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Securities” means any Equity Interest which, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date which is one (1) year after the
Maturity Date, (b) is convertible in or exchangeable for (i) debt securities or
(ii) any Equity Interests referred to in clause (a) above, in each case, at any
time prior to the date which is one year after the Maturity Date, (c) contains
any repurchase obligations which may come into effect prior to payment in full
of all Obligations (other than customary contingent indemnification claims for
which a claim has not then been asserted) or (d) requires the payment of cash
dividends or distributions prior to the date which is one year after the
Maturity Date.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the


15



--------------------------------------------------------------------------------





environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the


16



--------------------------------------------------------------------------------





determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means:
(a)    For any Interest Period, with respect to any Credit Extension:
(i)    denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent that such market price is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”. Subject to the
terms hereof, Eurodollar Rate Loans may be denominated in Dollars or in Canadian
Dollars.


17



--------------------------------------------------------------------------------





“Event of Default” has the meaning specified in Section 8.01.
“Excess Revolving Availability” means, as of any date of determination, the
amount by which (a) the Revolving Credit Facility exceeds (b) the Total
Outstandings.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.13 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
(iii), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01(a) hereto issued for the account of the Borrower under the Existing Credit
Agreement.


18



--------------------------------------------------------------------------------





“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, judgments or the settlement of any dispute (and
payments in lieu thereof), indemnity payments and any purchase price adjustments
in connection with a Permitted Acquisition.
“Facility” means the Revolving Credit Facility.
“FASB ACS” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement with respect thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means, collectively, (a) that certain letter agreement dated as of
the date hereof by and between the Administrative Agent and the Borrower, (b)
that certain letter agreement dated as of the First Amendment Effective Date by
and between the Administrative Agent and the Borrower, (c) that certain letter
agreement dated as of the Second Amendment Effective Date by and between the
Administrative Agent and the Borrower[ and], (d) that certain letter agreement
dated as of the Third Amendment Effective Date by and between the Administrative
Agent and the Borrower, and (e) that certain letter agreement dated as of the
Fourth Amendment Effective Date by and between the Administrative Agent and the
Borrower.
“First Amendment Effective Date” means June 4, 2015.
“Fiscal Quarter” means each period of thirteen weeks (with the first two months
of such Fiscal Quarter having four weeks and the last month of such Fiscal
Quarter having five weeks).
“Fiscal Year” means the 52 or 53 week period ending on the Tuesday closest to
December 31st of each calendar year.


19



--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fourth Amendment Effective Date” means November 4, 2016.
“Franchise Agreements” means each of the agreements entered into from time to
time by the Borrower or any of its Subsidiaries pursuant to which a Loan Party
as Franchisor agrees to allow a Franchisee to operate a restaurant facility
using the “Noodles & Company” restaurant concepts.
“Franchisee” means each third party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.
“Franchised Unit Locations” means, collectively, the property comprising
Franchised Unit Locations described in Part (b) of Schedule 5.21 (as such
Schedule may be updated from time to time with the written consent of the
Administrative Agent).
“Franchisor” means any Loan Party.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the


20



--------------------------------------------------------------------------------





accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). Unless such Guarantee
is capped at a stated amount, the amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith; provided
that if recourse under such Guarantee is limited to the assets securing such
Guarantee, the amount of Indebtedness represented by such Guarantee shall be the
lesser of (i) the fair market value of such assets or (ii) the amount of the
related primary obligation. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantors” means, collectively, (a) each existing direct and indirect
Subsidiary of the Borrower and future direct and indirect Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12 and (b) with respect to (i) Obligations
owing by any Loan Party or any Subsidiary of a Loan Party (other than the
Borrower) under any Secured Hedge Agreement or any Secured Cash Management
Agreement and (ii) the payment and performance by each Specified Loan Party of
its obligations under its Guaranty with respect to all Swap Obligations, the
Borrower.


21



--------------------------------------------------------------------------------





“Guaranty” means, collectively, the Guaranty made by each Subsidiary of the
Borrower under Article X in favor of the Secured Parties, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12, in
each case, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract required or permitted under Article VI or VII, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.
“Impacted Loans” has the meaning specified in Section 3.03.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person, or is limited in
recourse, valued in an amount equal to the stated or determinable amount of the
such Indebtedness so secured or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith or if recourse is limited to such assets, the fair market value of
such assets;


22



--------------------------------------------------------------------------------





(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends (but excluding, for the avoidance of doubt, the right of such Person
to receive a dividend arising solely from the declaration thereof); and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date of determination shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capitalized Lease
or Synthetic Lease Obligation as of any date of determination shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property Security Agreements” means, collectively, (i) each of the
Trademark Security Agreements, (ii) each of the Patent Security Agreements, if
any, (iii) each of the Copyright Security Agreements, if any, and (iv) any other
intellectual property security agreements in respect of any intellectual
property that may be entered into after the Closing Date and that is required to
be delivered pursuant to Section 6.12, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and as amended and in effect
from time to time.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, Canadian Prime Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Maturity Date.


23



--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability for the interest rate
applicable to the relevant currency), as selected by the Borrower in its
Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


24



--------------------------------------------------------------------------------





“Joint Venture” means, any joint venture in which any Loan Party or any of its
Subsidiaries hold equity interests that represent less than 100% of the ordinary
voting power and aggregate equity value represented by the issued and
outstanding equity interests in such joint venture.
“Joint Venture Entities” means, collectively, Noodles Cayman, Noodles China JV,
Noodles Hong Kong and any other Joint Ventures entered into by a Loan Party or a
Subsidiary from time to time.
“Judgment Currency” has the meaning specified in Section 11.22.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


25



--------------------------------------------------------------------------------





“Leases” means, collectively, each lease of real property related to a
Restaurant or to the operation of the business of the Loan Parties.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include each Existing Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such date is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Reaffirmation Agreement, (e) any agreement
creating or perfecting rights in


26



--------------------------------------------------------------------------------





Cash Collateral pursuant to the provisions of Section 2.14 of this Agreement,
(f) the Fee Letter, (g) the Autoborrow Agreement and (h) each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Loan Party of any Loan Document to which it is a
party.
“Material Contract” means, with respect to any Person, any contract to which
such Person is a party which is material to the business, condition (financial
or otherwise), operations, performance, properties or prospects of such Person
and includes, without limitation, each Lease and Franchise Agreement.
“Maturity Date” means June 4, 2020; provided, however, that, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrower.
“Merger Agreement” means that certain Merger Agreement dated as of November 26,
2010 (as amended and in effect on the Original Closing Date and including all
schedules and exhibits thereto) between Sponsor Investors, CP/PSP Merger Sub,
Inc., the Borrower and David Duncan, a natural person, solely in his capacity as
the initial Stockholder Representative (as defined therein).
“Minimum Liquidity” means, as of any date of determination, (a) Excess Revolving
Availability and (b) the amount of cash and Cash Equivalents of the Loan
Parties.
“Minority Interest” means a percentage of the ownership interest in a Subsidiary
of the Borrower that is owned by a Person other than the Borrower or a Guarantor
to the extent necessary to comply with local licensing requirements.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


27



--------------------------------------------------------------------------------





“Mortgage” means deeds of trust, trust deeds, deeds to secure debt and mortgages
covering any real estate owned by a Loan Party and in favor of the
Administrative Agent for the benefit of itself and the Secured Parties.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“New Construction” means construction by the Borrower or any of its Subsidiaries
related to the opening of a Restaurant owned and operated by the Borrower or any
of its Subsidiaries at a new location or the meaningful expansion of capacity at
existing facilities of a Restaurant owned and operated by the Borrower or any of
its Subsidiaries.
“New Operating Units” means Restaurants owned and operated by the Borrower or
any of its Subsidiaries whose ownership or operation by the Borrower or any of
its Subsidiaries started on a date after the Original Closing Date.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Noodles Cayman” means Noodles & Company International Holdings, Ltd., a
corporation organized under the laws of the Cayman Islands, wholly owned by the
Borrower.
“Noodles China JV” means Noodles & Company China Holdings, Ltd., a corporation
organized under the laws of the Cayman Islands in which Noodles Cayman shall
initially own at least a majority of the issued and outstanding capital stock.
“Noodles Hong Kong” means Noodles & Company Hong Kong, Limited, a corporation
organized under the laws of Hong Kong, wholly owned by Noodles China JV.
“Note” means a Revolving Credit Note, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


28



--------------------------------------------------------------------------------





“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement (other than any Excluded Swap Obligations),
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Closing Date” means February 28, 2011.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


29



--------------------------------------------------------------------------------





“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date of determination, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date of determination, the Dollar Equivalent amount
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars, an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patent Security Agreements” means, collectively, any patent property security
agreements in respect of any patent property that may be entered into after the
Closing Date and that is required to be delivered pursuant to Section 6.12, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


30



--------------------------------------------------------------------------------





“Permitted Acquisition” means (A) any acquisition consented to in writing by the
Required Lenders prior to the date of such acquisition or (B) the purchase or
other acquisition in a single transaction or a series of related transactions of
(i) all of the Equity Interests in any Person that, upon the consummation
thereof, will be wholly-owned directly by the Borrower or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation),
(ii) all or substantially all of the assets associated with the operation of one
or more restaurants or (iii) all or substantially all of the assets of a Person,
provided that, such assets are associated with the operation of one or more
restaurants (in each case, such Equity Interests or assets acquired hereinafter
referred to as the “Acquired Assets”), provided that, in each case, each of the
following conditions are met:
(a)    the assets of such newly-acquired Subsidiary or the property acquired by
the Borrower shall only constitute one or more restaurant facilities consisting
of real property (owned or leased), equipment and other property relating to the
operations of such restaurant facilities and each of which shall, upon the
consummation of such acquisition operate as a Noodles & Company or other similar
restaurant concept or within twenty-four (24) months after such acquisition
thereof (provided that restaurants representing, in the aggregate, less than 10%
of the revenue of the Acquired Assets may be held for up to thirty-six (36)
months after the acquisition thereof), be converted into a Noodles & Company or
other similar restaurant concept or disposed of in accordance with Section
7.05(j), and the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent of the foregoing;
(b)    no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition;
(c)    the Borrower shall deliver evidence satisfactory to the Administrative
Agent that, on a Pro Forma Basis, the Consolidated Total Lease Adjusted Leverage
Ratio for the Measurement Period most recently completed, shall in each case, be
[0.25 ]less than the Consolidated Total Lease Adjusted Leverage Ratio
[required]or equal to 4.50:1.00 for such Measurement Period, such compliance to
be determined on the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) and all financial
information in respect of the Acquired Assets in connection with such
acquisition (which such financial information shall be in form, scope and
substance satisfactory to the Administrative Agent);
(d)    such purchase or other acquisition shall not include or result in any
contingent liabilities which could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(e)    any and all consents and approvals of any Governmental Authority
(including, for the avoidance of doubt, in respect of liquor licenses acquired
to the extent necessary) or landlord that if not obtained would (i) adversely
impact the Acquired Assets in any material respect or (ii)


31



--------------------------------------------------------------------------------





would result in a material impairment of the rights and remedies of the
Administrative Agent or any Lender relating to any Lien on the Acquired Assets
constituting Collateral;
(f)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five (5) Business Days prior to
the date on which the purchase or acquisition (or such shorter period as may be
agreed upon in writing by the Administrative Agent) of the Acquired Assets is to
be consummated, a certificate of the Borrower signed by a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, certifying that all of the requirements set forth herein
have been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
(g)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent and each Lender (i) at least five (5) Business Days prior
to the consummation of such purchase or acquisition (or such shorter period as
may be agreed upon in writing by the Administrative Agent), copies, certified by
a Responsible Officer on behalf of the Borrower to be true and complete of the
purchase and sale documents, together with a complete set of schedules,
exhibits, side letters and other documents and instruments delivered in
connection therewith and (ii) prior to the consummation of such purchase or
acquisition, copies, certified by a Responsible Officer of the Borrower to be
true and complete of all documents, instruments, side letters or other material
agreements executed in connection with such purchase or acquisition;
(h)    except with respect to an acquisition for which the total consideration
paid or payable is $5,000,000 or less, the Borrower shall have delivered to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that all liens and encumbrances with respect to the Acquired Assets, other
than Permitted Liens, have been discharged in full or arrangements therefor
satisfactory to the Administrative Agent have been made;
(i)    after giving effect to such purchase or other acquisition, the Excess
Revolving Availability shall not be less than $10,000,000; and
(j)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12, and/or, with respect to any newly-acquired assets,
the Borrower shall comply with the requirements of Section 6.12.
“Permitted Liens” means, collectively, the Liens permitted under Section 7.01.
“Permitted Mortgage Financing” means the Indebtedness of any Loan Party incurred
after the Closing Date in connection with the acquisition (in a single
transaction or a series of related transactions), construction or improvement of
up to five (5) Restaurants, provided that each of the


32



--------------------------------------------------------------------------------





following conditions are satisfied: (a) the aggregate principal amount of all
such Indebtedness shall not exceed $[20,000,000,]5,000,000, (b) the mortgagee
under such Permitted Mortgage Financing shall be entitled to a Lien only on such
assets financed by such mortgage financing; (c) the Administrative Agent, on
behalf of the Secured Parties, shall receive a first priority perfected Lien on
such assets financed by such mortgage financing (subject only to (i) Liens
securing the Permitted Mortgage Financing which shall be first in priority on
such assets and (ii) Liens permitted under Section 7.01(c), (d) or (g)); (d) the
final maturity date of any such Indebtedness shall be at least twelve calendar
months subsequent to the Maturity Date; and (e) no Event of Default exists on
the date of the incurrence thereof or would result therefrom.
“Permitted Seller Note” means an unsecured promissory note containing
subordination and other provisions or subject to a subordination agreement, in
each case, reasonably acceptable to the Administrative Agent, representing
Indebtedness of the Borrower or any Subsidiary incurred in connection with any
Permitted Acquisition and payable to the seller in connection therewith;
provided that under no circumstances shall any cash principal payments be due
and owing or made with respect to such Permitted Seller Note prior to the date
which is six calendar months following the Maturity Date or the payment in full
of the Obligations, nor shall cash interest be payable other than in accordance
with the subordination terms or subordination agreement applicable to such
Permitted Seller Note.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreements” means, that certain Pledge Agreement dated as of the
Original Closing Date among the Administrative Agent and the Borrower pursuant
to which the Borrower pledges its interest in its Subsidiaries to the
Administrative Agent for the benefit of the Secured Parties, together with each
pledge agreement supplement delivered pursuant to Section 6.12, in all cases, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
“Pledged Collateral” has the meaning ascribed to such term in each of the Pledge
Agreements.
“Pledged Debt” has the meaning specified in the Security Agreement.


33



--------------------------------------------------------------------------------





“Pro Forma Basis” means, with respect to any Permitted Acquisition, the
calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated Total
Lease Adjusted Leverage Ratio for the Measurement Period most recently completed
prior to such Permitted Acquisition as if such Permitted Acquisition had
occurred immediately prior to the first day of such Measurement Period and
excluding any business, business divisions, restaurants or Person sold or
otherwise disposed of in connection with a Disposition for the Measurement
Period of determination. For purposes of making this pro forma calculation of
Consolidated Fixed Charge Coverage Ratio or Consolidated Total Lease Adjusted
Leverage Ratio, adjustments described in clauses (a), (b), (c) and (d) below
(all such adjustments to be reasonably acceptable to the Administrative Agent)
shall be included:
(a)    (i) all Indebtedness (whether under this Agreement or otherwise), other
liabilities and any other balance sheet adjustments incurred, made or assumed in
connection with a Permitted Acquisition shall be deemed to have been incurred,
made or assumed as of the first day of the relevant Measurement Period, and all
Indebtedness of the Person acquired or to be acquired in such Permitted
Acquisition or which is attributable to the business, business division,
restaurant or Person acquired or to be acquired which was or will have been
repaid in connection with the consummation of the Permitted Acquisition shall be
deemed to have been repaid as of the first day of the relevant Measurement
Period and (ii) all Indebtedness which was repaid, released or satisfied in
connection with a Disposition (to the extent permitted under Section 7.05) shall
be deemed to have been repaid on the first day of the relevant Measurement
Period; and
(b)    all Indebtedness assumed to have been incurred pursuant to the preceding
clause (a) shall be deemed to have borne interest at (i) the arithmetic mean of
(A) the Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of
one month in effect on the first day of the Measurement Period and (B) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period for one
month in effect on the last day of the Measurement Period plus (ii) the
Applicable Rate with respect to Revolving Credit Loans which are Eurodollar Rate
Loans then in effect (after giving effect to the Permitted Acquisition on a pro
forma basis);
(c)    other reasonable specified cost savings, expenses and other income
statement or operating statement adjustments which are attributable to the
change in ownership resulting from such acquisition as may be approved by the
Administrative Agent, in its sole discretion, in writing shall be deemed to have
been realized on the first day of the Measurement Period most recently ended;
and
(d)    for purposes of calculating Consolidated EBITDA or Consolidated EBITDAR
for the relevant Measurement Period, the financial results of the business,
business division, restaurant or Person, as applicable, to be acquired shall be
calculated and included by reference to the audited (if available) or management
certified (if audited results are not available) historical financial results of
such business, business division, restaurant or Person, as applicable, to be so
acquired.


34



--------------------------------------------------------------------------------





“PSP Investor” means Argentia Private Investments, Inc., together with its
Affiliates.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Securities” means any Equity Interests other than Disqualified
Securities.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Reaffirmation Agreement” means that certain Amendment and Reaffirmation of
Collateral Documents, dated as of the date hereof among the Loan Parties and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or the
Swing Line Lender.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, at any time an Autoborrow Agreement is not in
effect, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans


35



--------------------------------------------------------------------------------





being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Quarterly RL Payment” has the meaning specified in Section
2.05(b)(iii).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) and operated
by a Loan Party or any Subsidiary of a Loan Party.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or (c) any
option, warrant or other right to acquire any such dividend or other
distribution or payment, or (d) any management fees, fees (consulting,
management or other), allowances or similar arrangements directly or indirectly
paid or payable by any Loan Party to any other Person under a management
agreement.
“Revaluation Date” means with respect to any Loan, each of the following: (a)
each date of a Borrowing of a Eurodollar Rate Loan denominated in Canadian
Dollars, (b) each date of a continuation of a Eurodollar Rate Loan denominated
in Canadian Dollars pursuant to Section 2.02, and (c) such additional dates as
the Administrative Agent shall determine or the Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).


36



--------------------------------------------------------------------------------





“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement[, including, without limitation,
pursuant to Section 2.16 hereof].
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Second Amendment Effective Date, the amount of the Revolving Credit Facility is
$100,000,000.
[“Revolving Credit Increase Effective Date]” has the meaning specified in
Section [2.16(d).]
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent to be customary in Canada.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, the Canadian government or
Her Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment Effective Date” means November 24, 2015.


37



--------------------------------------------------------------------------------





“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.
“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date by and among the Administrative Agent, the Borrower and
the Guarantors, together with each security agreement supplement delivered
pursuant to Section 6.12, in each case, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.13).
“Sponsor Investors” means, collectively, the Catterton Investor and the PSP
Investor.
“Spot Rate” for Canadian Dollars means the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of Canadian Dollars with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of


38



--------------------------------------------------------------------------------





which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Administrative Agent does not have as of the
date of determination a spot buying rate for Canadian Dollars.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
Notwithstanding anything to the contrary contained in the Agreement, except for
the purposes of Sections 5.26 and 5.27, the term “Subsidiaries” will be deemed
to exclude the Joint Venture Entities; provided that the net income of the Joint
Venture Entities shall be included in Consolidated Net Income of the Borrower
and its Subsidiaries to the extent of any cash dividends actually paid by such
Joint Venture Entities to the Loan Parties during the applicable Measurement
Period as a dividend or other distribution.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.


39



--------------------------------------------------------------------------------





“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent pursuant), appropriately completed and
signed by a Responsible Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


40



--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Amendment Effective Date” means August 2, 2016.
“Threshold Amount” means $3,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark Security Agreements” means, collectively, (i) that certain Trademark
Security Agreement, executed and delivered on the Original Closing Date, between
the Loan Parties and the Administrative Agent, and (ii) any other trademark
property security agreements in respect of any trademark property that may be
entered into after the Closing Date.
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the funding of the
Facilities, (b) refinancing of the Existing Credit Agreement and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Prime Rate Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unit Locations” means, collectively, the property comprising any Restaurant
locations.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


41



--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document and shall include all exhibits, schedules, appendices, annexes and
attachments thereto), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity


42



--------------------------------------------------------------------------------





with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ACS
825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Canadian Dollars. Such Spot
Rates shall become effective as of such


43



--------------------------------------------------------------------------------





Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of Canadian Dollars for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    [Intentionally Omitted].
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower in Dollars or Canadian
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Outstandings shall not
exceed the Revolving Credit Facility, (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of all Loans denominated in Canadian Dollars shall not exceed the
Canadian Dollar Sublimit. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under Section
2.05, and reborrow under this Section 2.01(b). At the Borrower’s option,
Revolving Credit Loans may be Base Rate Loans, Canadian Prime Rate Loans or
Eurodollar Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone


44



--------------------------------------------------------------------------------





or (B) a Committed Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in Dollars or of any conversion of Eurodollar
Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4) Business
Days prior to the requested date of any Borrowing or continuation of Eurodollar
Rate Loans denominated in Canadian Dollars, and (iii) on the requested date of
any Borrowing of Base Rate Loans or Canadian Prime Rate Loans. Not later than
12:00 p.m., three (3) Business Days (or four (4) Business Days, in the case of
Eurocurrency Rate Loans denominated in Canadian Dollars) before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of the Dollar Equivalent of $250,000 or a whole multiple of
the Dollar Equivalent of $100,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
or Canadian Prime Rate Loans shall be in a principal amount of the Dollar
Equivalent of $250,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Revolving Credit Borrowing, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be continued or
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) the currency of the Loans to be borrowed. If the Borrower
fails to specify a currency in a Committed Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in Canadian Dollars, such Loans shall be
continued as Eurodollar Rate Loans in Canadian Dollars with an Interest Period
of one (1) month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan. Except as provided pursuant to Section 2.02(c), no Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency.


45



--------------------------------------------------------------------------------





(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the Facility of the applicable Revolving Credit Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
Canadian Dollars, in each case as described in Section 2.02(a). In the case of a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
(c)    Except as otherwise provided in Section 3.05, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding Eurodollar
Rate Loans denominated in Canadian Dollars be converted immediately to Canadian
Prime Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans or Canadian Prime Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate or the Canadian Prime Rate, as
applicable, promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than nine (9) Interest Periods in effect in respect of the Revolving
Credit Facility on a combined basis.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing,


46



--------------------------------------------------------------------------------





extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment. (1) Subject to the terms and conditions
set forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(i)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.


47



--------------------------------------------------------------------------------





(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iii)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in


48



--------------------------------------------------------------------------------





its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (1) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 2:00 p.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.


49



--------------------------------------------------------------------------------





(i)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
(ii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.


50



--------------------------------------------------------------------------------





(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (1) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
(i)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(ii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer


51



--------------------------------------------------------------------------------





pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iii)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.


52



--------------------------------------------------------------------------------





(d)    Repayment of Participations. (1) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will promptly distribute to such Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(i)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


53



--------------------------------------------------------------------------------





(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly (but in any event within one (1) Business Day thereafter)
notify the L/C Issuer. The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or


54



--------------------------------------------------------------------------------





gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for Letter
of Credit Fees times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Revolving Credit
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration


55



--------------------------------------------------------------------------------





Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon any Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g), all Letter of Credit Fees shall accrue at
the Default Rate and, upon all other Events of Default, all Letter of Credit
Fees shall accrue at the Default Rate at the request of the Required Lenders.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer, for its own account,
a fronting fee with respect to each Letter of Credit in an amount equal to 0.25%
per annum times the face amount of each Letter of Credit. Such fronting fee
shall be (i) due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, subject to the terms of
any Autoborrow Agreement, make loans (each such loan, a “Swing Line Loan”) to
the Borrower, in Dollars, from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding


56



--------------------------------------------------------------------------------





the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate equal to the rate that would be applicable to a Base
Rate Loan from time to time; provided, however, that if an Autoborrow Agreement
is in effect, the Swing Line Lender may, at its discretion, provide for an
alternate rate of interest on Swing Line Loans under the Autoborrow Agreement
with respect to any Swing Line Loans for which the Swing Line Lender has not
requested that the Revolving Credit Lenders fund Revolving Credit Loans to
refinance, or to purchase and fund risk participations in, such Swing Line Loans
pursuant to Section 2.04(c). Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. (1) Subject to Section 2.04(a), and at any time an
Autoborrow Agreement is not in effect, each Borrowing of Swing Line Loans shall
be made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested date of the Borrowing
(which shall be a Business Day). Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request


57



--------------------------------------------------------------------------------





of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
(i)    In order to facilitate the borrowing of Swing Line Loans, the Borrower
and the Swing Line Lender may mutually agree to, and are hereby authorized to,
enter into an Autoborrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swing Line Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such agreement, which shall be in addition to
the conditions set forth herein. At any time an Autoborrow Agreement is in
effect, the requirements for Swing Line Borrowings set forth in the immediately
preceding paragraph shall not apply, and all Borrowings of Swing Line Loans
shall be made in accordance with the Autoborrow Agreement; provided that any
automatic advance made by Bank of America in reliance of the Autoborrow
Agreement shall be deemed a Swing Line Loan as of the time such automatic
advance is made notwithstanding any provision in the Autoborrow Agreement to the
contrary. For purposes of determining the Outstanding Amount under the Aggregate
Commitments at any time during which an Autoborrow Agreement is in effect, the
Outstanding Amount of all Swing Line Loans shall be deemed to be the amount of
the Swing Line Sublimit. For purposes of any Swing Line Borrowing pursuant to
the Autoborrow Agreement, all references to Bank of America in the Autoborrow
Agreement shall be deemed to be a reference to Bank of America, in its capacity
as Swing Line Lender hereunder.
(c)    Refinancing of Swing Line Loans. (1) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such


58



--------------------------------------------------------------------------------





Committed Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office for Dollar denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(i)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(ii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iii)    Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this


59



--------------------------------------------------------------------------------





Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations. (1) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(i)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Credit Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Optional. (1) The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Credit Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 2:00 p.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Dollars, (2) four (4) Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Canadian Dollars and (3) on
the date of prepayment of Base Rate Loans or Canadian Prime Rate Loans; (B) any
prepayment of Eurodollar Rate Loans denominated in Dollars shall be


60



--------------------------------------------------------------------------------





in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof; (C) any prepayment of Eurodollar Rate Loans denominated in Canadian
Dollars shall be in a minimum principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof; and (D) any prepayment of Base Rate Loans or
Canadian Prime Rate Loans shall be in a principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date, the currency and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan pursuant to this Section 2.05(a) shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
(i)    At any time the Autoborrow Agreement is not in effect, the Borrower may,
upon notice to the Swing Line Lender pursuant to delivery to the Swing Line
Lender of a Notice of Loan Prepayment (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(b)    Mandatory.
(i)    If for any reason the Total Outstandings at any time exceed the Revolving
Credit Facility at such time, the Borrower shall immediately prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings), as applicable, in an aggregate
amount equal to such excess.
(ii)    Amounts to be applied as provided in this clause (b) to the prepayment
of the Revolving Credit Loans shall be applied first to reduce outstanding Base
Rate Loans and Canadian Prime Rate Loans. Any amounts remaining after each such
application shall be applied to prepay Eurodollar Rate Loans, in accordance with
Sections 8.02 and 8.03.
(i)    Notwithstanding anything to the contrary set forth herein, the Borrowers
shall repay the Revolving Credit Loans in an amount equal to $2,500,000 per
quarter (the “Required Quarterly RL Payment”) (and if no Revolving Credit Loans


61



--------------------------------------------------------------------------------





are outstanding at the time of such Required Quarterly RL Payment, the Borrowers
shall: first, repay the Swing Line Loans, second, repay the L/C Borrowings, and
third, Cash Collateralize the L/C Obligations (other than the L/C Borrowings),
if any, in each case, in an amount not to exceed the lesser of (x) the aggregate
amount of such Swing Line Loans, L/C Borrowings or L/C Obligations outstanding
at the time of such Required Quarterly RL Payment and (y) the Required Quarterly
RL Payment on the last Business Day of each calendar quarter commencing on
September 30, 2017, and, pursuant to Section 2.06(b)(i), the Revolving Credit
Commitment shall be concurrently reduced each calendar quarter in an amount
equal to the Required Quarterly RL Payment.
(c)    Canadian Dollar Sublimit. If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Loans denominated in
Canadian Dollars at such time exceeds the Canadian Dollar Sublimit then in
effect, the Borrower shall immediately prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed the Canadian Dollar Sublimit then in effect.
2.06    Termination or Reduction of Commitments. (1) The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Letter of Credit Sublimit, or the Swing Line Sublimit or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in
excess thereof, (iii) any prepayment of a Revolving Credit Loan or a Swing Line
Loan or termination, cancellation or cash collateralization of any L/C
Obligations necessary to effectuate a reduction under this Section 2.06 shall be
accompanied by payment of (A) accrued interest (or fees) on the amount prepaid
to the date of prepayment and (B) any additional amounts required pursuant to
Section 3.05 and (iv) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit or
(D) the Canadian Dollar Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Loans denominated in
Canadian Dollars would exceed the Canadian Dollar Sublimit. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit. Any such reduction shall be applied to the Revolving Credit
Commitment of each Appropriate Lender according to its Applicable Revolving
Credit Percentage. All fees


62



--------------------------------------------------------------------------------





accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
(a)    Mandatory.
(i)    The Revolving Credit Commitments shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Loans outstanding
thereunder is required to be made pursuant to Section 2.05(b)(iii) by an amount
equal to the applicable Required Quarterly RL Payment with a commensurate
reduction to the Revolving Credit Facility. Any mandatory Revolving Credit
Commitment reduction hereunder shall be subject to the terms and conditions of
Sections 2.06(a)(iii)(A) and 2.06(a)(iii)(B). Any such reduction shall be
applied to the Revolving Credit Commitments of each Appropriate Lender according
to its Applicable Revolving Credit Percentage.
(ii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Canadian Dollar Sublimit, the Letter of Credit Sublimit, the Swing Line Sublimit
or the Revolving Credit Commitment under this Section 2.06. The amount of any
such reduction of the Revolving Commitments shall not be applied to the Canadian
Dollar Sublimit unless otherwise specified by the Borrower. Upon any reduction
of the Revolving Credit Commitments, the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such reduction amount. All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination or reduction
of the Revolving Credit Facility shall be paid by the Borrower to the
Administrative Agent on the effective date of such termination or reduction.
2.07    Repayment of Loans.
(a)    [Intentionally Omitted].
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.


63



--------------------------------------------------------------------------------





(c)    Swing Line Loans. At any time the Autoborrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time the Autoborrow Agreement is not in effect, the Borrower
shall repay each Swing Line Loan on the earlier to occur of (i) the date five
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under the Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Eurodollar Rate Loans
under such Facility; (ii) each Base Rate Loan under the Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans under the Facility, (iii) each Canadian Prime Rate Loan
under the Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Rate for Canadian Prime Rate Loans under
the Facility; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans under the Facility or, if an Autoborrow Agreement is in effect, at a rate
per annum provided by the Swing Line Lender.
(b)    If any Event of Default under Section 8.01(a), Section 8.01(f) or Section
8.01(g) arises the Borrower shall pay interest on the amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. If
any other Event of Default occurs, upon the request of the Required Lenders, the
Borrower shall pay interest on the amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
applicable Default Rate to the fullest extent permitted by applicable Laws.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.
(d)    Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit


64



--------------------------------------------------------------------------------





Percentage, a commitment fee in Dollars equal to the Applicable Rate per annum
for Commitment Fees times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the Outstanding Amount of Revolving
Credit Loans.
(b)    Other Fees. The Borrower shall pay to the Administrative Agent, in
Dollars, for its own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. (a) All computations of interest for
Base Rate Loans or Canadian Prime Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate and Canadian Prime Rate Loans
determined by reference to the Canadian Prime Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Canadian Dollars as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Lease Adjusted Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Lease Adjusted Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal


65



--------------------------------------------------------------------------------





to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Canadian Dollars, all payments
by the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in Canadian Dollars shall


66



--------------------------------------------------------------------------------





be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in Canadian Dollars and in Same Day Funds not later than 2:00 p.m. on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in Canadian Dollars, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of the payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.
(b)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or Canadian Prime Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or Canadian Prime Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans or Canadian Prime Rate Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the


67



--------------------------------------------------------------------------------





Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender)
promptly to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans and Swing Line Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


68



--------------------------------------------------------------------------------





(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14


69



--------------------------------------------------------------------------------





or (C) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of


70



--------------------------------------------------------------------------------





the specific L/C Obligations, Swing Line Loans obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swing Line Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;


71



--------------------------------------------------------------------------------





fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. A Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Lender.


72



--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.16    [Increase in Revolving Credit Facility.][Reserved.]
[(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Revolving Credit
Lenders), the Borrower may on a one-time basis, request an increase in the
Revolving Credit Facility by an amount not to exceed $15,000,000. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Credit Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Revolving Credit Lenders).
]
[(b)    Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than] its Applicable Revolving Credit Percentage[ of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment. For the avoidance of doubt, no Revolving Credit Lender shall be
obligated to participate in such increase and the decision to participate in
such increase shall be in the sole discretion of the applicable Revolving Credit
Lender.]
[(c)    Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of the requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also


73



--------------------------------------------------------------------------------





invite additional Eligible Assignees to become Revolving Credit Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.]
[(d)    Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section 2.16, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.]
[(e)    Conditions to Effectiveness of Increase. As a condition precedent to
such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (y) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Revolving Credit
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 and
(z) no Default or Event of Default shall have occurred or be continuing or would
result therefrom, (ii) commitments from applicable Lenders or Eligible Assignees
shall have been received in an amount no less than the amount of such requested
increase and (iii) the Borrower shall pay all reasonable and documented out of
pocket expenses (including the reasonable and documented fees and costs of
counsel to the Administrative Agent and Arranger) incurred in connection with
this Section 2.16. So long as the Borrower shall have complied with all other
conditions contained in this Section 2.16, the Lenders hereby consent, without
the need for further or subsequent consent but subject to Section 2.16(b), to an
amendment to this agreement to the extent necessary to evidence and document an
increase in the Revolving Credit Facility so long as any terms applicable to any
such increase are on the same terms as the existing Revolving Credit Facility.
Any such amendment shall only require the consent of the Loan Parties and the
Administrative Agent and the Lenders or lenders participating in such increase.
Each Loan Party shall acknowledge and agree that the Obligations of such Loan
Party extend to and include the Obligations after giving effect to such
increase. The Administrative Agent shall have received such other assurances,
certificates, documents or opinions as the Administrative Agent reasonably may
require, including such assurances, certificates, documents or opinions as may
be required to evidence such increase, the validity and enforceability of the
Obligations and the validity, perfection and first priority Lien securing the
Obligations after giving effect to such increase. The Borrower shall prepay any
Revolving Credit Loans outstanding on the Revolving Credit Increase Effective
Date (and pay any additional amounts required pursuant to


74



--------------------------------------------------------------------------------





Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section 2.16.]
[(f)    Conflicting Provisions. This Section 2.16 shall supersede any provisions
in Sections 2.13 or 11.01 to the contrary.]
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction has been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such


75



--------------------------------------------------------------------------------





Loan Party or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (1) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii)(x) or Section 3.01(c)(ii)(y) below.
(i)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that, any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the


76



--------------------------------------------------------------------------------





Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by any Loan Party or the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Loan Party, as applicable, under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


77



--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI,
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct


78



--------------------------------------------------------------------------------





or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient, in its sole discretion, determines in good faith that it has
received a refund


79



--------------------------------------------------------------------------------





of any Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to any Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate
(whether denominated in Dollars or Canadian Dollars), or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or Canadian Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or change interest with respect to or continue
Eurodollar Rate Loans or to convert Base Rate Loans or Canadian Prime Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans or Canadian
Prime Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate or the CDOR Rate component of the
Canadian Prime Rate (as applicable), the interest rate on which Base Rate Loans
or Canadian Prime Rate Loans (as applicable) of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate or


80



--------------------------------------------------------------------------------





the CDOR Rate component of the Canadian Prime Rate (as applicable), in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans or Canadian Prime Rate Loans, as
applicable (the interest rate on which Base Rate Loans or Canadian Prime Rate
Loans, as applicable, of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate or the CDOR Rate component of the
Canadian Prime Rate (as applicable)), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate or Canadian Base Rate (as applicable)
applicable to such Lender without reference to the Eurodollar Rate component of
the Base Rate or CDOR Rate component of the Canadian Prime Rate (as applicable)
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or
Canadian Dollars) are not being offered to banks in the applicable interbank
eurodollar market for such currency the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan (whether denominated in Dollars or
Canadian Dollars) or in connection with an existing or proposed Base Rate Loan
(in each case with respect to clause (a)(i) above, “Impacted Loans”), or (iii) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to Canadian Dollars (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls), or (b) the Administrative Agent
or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency shall be suspended
(to the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate or the CDOR Rate
component of the Canadian Prime Rate, the utilization


81



--------------------------------------------------------------------------------





of the Eurodollar Rate component in determining the Base Rate or the CDOR Rate
component of the Canadian Prime Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans in
the affected currency (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Base Rate Loan in Dollars or a Canadian Prime Rate
Loan in Canadian Dollars (as applicable) in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination in clause (a)(i) of this Section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (B)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (C)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


82



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate or the CDOR Rate (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the


83



--------------------------------------------------------------------------------





L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Within ten (10) Business Days of a demand of
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a Canadian Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or
(d)    any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in Canadian Dollars on its scheduled due date or any
payment thereof in a different currency;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


84



--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank eurodollar market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation or removal of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
4.01    Conditions to Effectiveness on the Closing Date. The amendment and
restatement of the Existing Credit Agreement pursuant hereto shall become
effective on and as of the date on


85



--------------------------------------------------------------------------------





which each of the following conditions precedent shall have been satisfied or
duly waived by the Administrative Agent in its sole discretion:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
(i)    duly executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    duly executed counterparts of the Fee Letter and the Reaffirmation
Agreement, in number for distribution to the Administrative Agent and the
Borrower;
(iv)    certificates executed by a Responsible Officer of each Loan Party
attaching resolutions or other action authorizing the actions under this
Agreement, the Fee Letter and the Reaffirmation Agreement, incumbency
certificates, certified copies of the Organization Documents of such Loan Party,
in each case, certified to be true, accurate and complete and in effect on the
Closing Date and such other documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(v)    a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request, in form, scope and substance reasonably
satisfactory to the Administrative Agent;
(vi)    [intentionally omitted];
(vii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all material consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and/or
deemed necessary by the Administrative Agent, and the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;


86



--------------------------------------------------------------------------------





(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
December 31, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(ix)    certificates attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the Transaction, from the
chief financial officer of the Borrower;
(x)    [intentionally omitted];
(xi)    [intentionally omitted];
(xii)    evidence that the Collateral Documents shall be effective to maintain
in favor of the Administrative Agent a legal, valid and enforceable first
priority (subject to Liens permitted under Section 7.01 and entitled to priority
pursuant to applicable Law) security interest in and Lien upon the Collateral,
and evidence that all filings, recordings, deliveries of instruments and other
actions necessary in the opinion of the Administrative Agent to protect and
preserve such security interests shall have been duly effected;
(xiii)    all accounting reports, financial reports and such other reports,
audits, certificates and due diligence material provided to the Borrower by
third parties in connection with the Transactions on or prior to the Closing
Date, in all cases, in form and substance reasonably satisfactory to the
Administrative Agent; and
(xiv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or any Lender reasonably may require.
(b)    All fees required to be paid to the Administrative Agent, the Arranger
and Lenders on or before the Closing Date shall have been paid.
(c)    All filing and recording fees and all taxes shall have been paid.
(d)    The Borrower shall have paid all reasonable and documented fees, charges
and disbursements of counsel to the Administrative Agent, the Arranger and
Lenders (directly to such counsel if requested by the Administrative Agent) to
the extent documented prior to or on the Closing Date (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 4.01(d)
provided that supporting documentation for such summary statement is provided
promptly thereafter), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing


87



--------------------------------------------------------------------------------





proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent and
counsel to the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and
5.05(b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and 6.01(b), respectively.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    The Total Outstandings shall not exceed the Revolving Credit Facility at
such time, after giving effect to such Credit Extension.
(e)    In the case of a Credit Extension to be denominated in Canadian Dollars,
such currency is readily available, freely transferable and convertible into
Dollars in the international banking market available to the Lenders.
(f)    There shall be no impediment, restriction, limitation or prohibition
imposed under Law or by any Governmental Authority, as to the proposed financing
under this Agreement or the repayment thereof or as to rights created under any
Loan Document or as to application of the proceeds of the realization of any
such rights.


88



--------------------------------------------------------------------------------





(a)    In the case of a Revolving Credit Borrowing for the purpose of financing
Consolidated Growth Capital Expenditures, Excess Revolver Availability shall not
be less than (i) $3,000,000 at any time through the first Fiscal Quarter of
Fiscal Year 2017 and (ii) $5,000,000 at any time thereafter, in each case after
giving effect to such Revolving Credit Borrowing.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and consummate the Transaction,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party and the consummation of the Transactions have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation (other than the creation of Liens under the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
to the extent that any such violation, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any


89



--------------------------------------------------------------------------------





other Person that has not been obtained is necessary or required in connection
with (a) the execution, delivery or performance by, or enforcement against, any
Loan Party of this Agreement or any other Loan Document, or for the consummation
of the Transaction, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) except for filings completed on or prior to the Closing Date as
contemplated hereby and by the Collateral Documents or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. All applicable waiting periods in connection with
the Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, whether enforcement is sought by a proceeding in equity or
at law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof that are required by GAAP to be included
in such Audited Financial Statements.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries delivered in connection with Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Quarter ended on the date thereof (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the


90



--------------------------------------------------------------------------------





Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    [Intentionally Omitted].
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(e)    The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01
and Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial condition and
performance.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document or the consummation of the Transaction, or (b) except as specifically
disclosed in Schedule 5.06 (the “Disclosed Litigation”), either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.06.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Ownership of Property.
(a)    Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real and
personal property necessary or used in the ordinary conduct of its business,
including all leases relating to real property on which a Restaurant is
situated, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Permitted Liens.


91



--------------------------------------------------------------------------------





(c)    As of the date hereof, Schedule 5.08(b) (as such Schedule may be updated
from time to time pursuant to Section 6.02) sets forth a complete and accurate
list of all real property owned and leased by each Loan Party and each of its
Subsidiaries, except for such real property (whether owned or leased) acquired
after the date on which such Schedule was most recently updated pursuant to
Section 6.02 and for which the Borrower has delivered written notice of any Loan
Party’s acquisition thereof to the Administrative Agent pursuant to the terms of
Section 6.12. Such Schedule shows as of the date on which it was most recently
updated the street address, county or other relevant jurisdiction, state, and
record owner or lessee with respect to all real property owned or leased and set
forth thereon. Each Loan Party and each of its Subsidiaries has good and
marketable fee simple title to the real property owned by such Loan Party or
such Subsidiary, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents. Each real property lease in respect of which a
Loan Party is lessee is the legal, valid and binding obligation of such Loan
Party, and to the knowledge of the Loan Parties, the lessor thereof, enforceable
in accordance with its terms.
5.09    Environmental Compliance. The Loan Parties and their respective
Subsidiaries have conducted in connection with the Transaction a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(a)    Except as listed on Schedule 5.09, none of the properties currently or,
to the knowledge of any Loan Party, formerly owned or operated by any Loan Party
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list or, to the knowledge of any
Loan Party, is adjacent to any such property; to the knowledge of any Loan
Party, there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; to the knowledge of any Loan Party, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except as is otherwise in compliance with
applicable Environmental Law; and Hazardous Materials have not been released,
discharged or disposed of by any Loan Party or, to the knowledge of any Loan
Party, by any other Person on any property currently or, to the knowledge of any
Loan Party, formerly owned or operated by any Loan Party or any of its
Subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect.
(b)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened


92



--------------------------------------------------------------------------------





release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or, to the knowledge of any Loan Party, formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Borrower and its Subsidiaries (i) have filed all Federal and
state income, workers’ compensation and payroll taxes and all other material
Federal, state and other tax returns and reports required to be filed, and (ii)
have paid all Federal and state income, workers’ compensation and payroll taxes
and all other material Federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided as required by GAAP; provided,
however, with respect to Federal and state workers’ compensation and payroll
taxes described in clause (ii) herein and arising from income constituting tips
(i.e., non-wage income), such taxes have been paid to the extent that the
Borrower and its Subsidiaries have received the corresponding information from
the employees of such Person for computation and payment of such taxes. There is
no proposed tax assessment against the Borrower or any Subsidiary that could, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status. The Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.


93



--------------------------------------------------------------------------------





(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
5.13    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time), and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 (as such Schedule may be updated from time to time pursuant to Section 6.02
or as disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time) free and clear of all Liens except those created
under the Collateral Documents. No Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13 (as such Schedule may be updated from time to time pursuant to
Section 6.02 or as disclosed in writing to the Administrative Agent pursuant to
the terms of Section 6.12 from time to time). All of the


94



--------------------------------------------------------------------------------





outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable. Set forth on Part (d) of Schedule 5.13 (as such
Schedule may be updated from time to time pursuant to Section 6.02 or as
disclosed in writing to the Administrative Agent pursuant to the terms of
Section 6.12 from time to time) is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non-U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(a)(v) and a true and correct copy of the organizational
documents of each Subsidiary formed or acquired after the Closing Date has been
delivered to the Administrative Agent, each of which is valid and in full force
and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    Neither a Loan Party, any Person Controlling a Loan Party, nor any
Subsidiary of a Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact (known to such Loan
Party, in the case of any document not furnished by it) necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


95



--------------------------------------------------------------------------------





5.17    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person except, in each case or in the aggregate, as
could not reasonably be expected to have a Material Adverse Effect, and Schedule
5.17 sets forth a complete and accurate list of all such IP Rights owned or used
by each Loan Party and each of its Subsidiaries as of the Closing Date. To the
best knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person, except, whether individually
or in the aggregate, as could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Status of Liquor License Approvals and Filings. As of the Closing Date,
any and all approvals and/or filings by any federal, state or local food or
liquor authority necessary for the continued operation of any Restaurant
operated by any Loan Party on the Closing Date with full food and liquor service
have been received and/or filed, as applicable, and are in full force and
effect. As of any date after the Closing Date, any and all approvals and/or
filings by any federal, state or local food or liquor authority necessary for
the continued operation of any Restaurant operated by any Loan Party with full
food and liquor service have been received and/or filed, as applicable, and are
in full force and effect, except where the failure to have been received and/or
filed, as applicable, or be in full force and effect, could not, whether
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.19    Material Contracts. No default by any Loan Party or to the knowledge of
any Loan Party, by any other party exists under any Material Contract, other
than such defaults that could not, whether individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.20    Leases. There is a Lease in force for each Unit Location which is ground
leased or space leased by any Loan Party; a correct and complete copy of each
Lease has been delivered to the Administrative Agent and each Lease is in full
force and effect without amendment or modification from the form or copy
delivered to the Administrative Agent and the Lenders except for amendments
that, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. No default by any party exists under any such
Lease that could reasonably be expected to result in termination of such Lease,
nor has any event occurred which, with the passage of time or the giving of
notice, or both, would constitute such a default, except in each case, to the
extent any such default, either individually or in the aggregate, could not
reasonably


96



--------------------------------------------------------------------------------





be expected to have a Material Adverse Effect. Schedule 5.20 is a complete and
correct listing of all Leases as of the Closing Date.
5.21    Unit Locations; Franchised Unit Locations.
Part (a) of Schedule 5.21 sets forth a complete and accurate list of all Unit
Locations held by any Loan Party or any Subsidiary of a Loan Party as of the
Closing Date. Part (b) of Schedule 5.21 sets forth a complete and accurate list
of all Franchised Unit Locations franchised by any Loan Party or any Subsidiary
of a Loan Party as Franchisor to any Franchisee as of the Closing Date.
5.22    Franchise Agreements.
(a)    Schedule 5.22 sets forth a complete and accurate list of all Franchise
Agreements as of the Closing Date.
(b)    Each Franchise Agreement is in full force and effect except to the extent
the failure to comply therewith, either individually or in the aggregate with
all other failures to comply with any Franchise Agreement, could not reasonably
be expected to have a Material Adverse Effect, without any amendment or
modification from the form or copy delivered to the Administrative Agent and the
Lenders except for amendments permitted hereunder and which do not materially
and adversely affect the rights of the Lenders.
5.23    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.24    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
5.25    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens that are senior in priority under applicable Law) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed on or prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
5.26    Compliance with OFAC Rules and Regulations. No Loan Party, nor its
Subsidiaries, nor, to the knowledge of any Loan Party and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is, (a) currently the subject of any Sanctions, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and


97



--------------------------------------------------------------------------------





the Investment Ban List, or any similar list enforced by any other relevant
Sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly by any Loan Party, any Affiliate of a Loan Party or, to the
knowledge of any Loan Party, any other Person, to lend, contribute, provide or
has otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, the Administrative Agent, the L/C
Issuer or the Swing Line Lender) of Sanctions.
5.27    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in any other relevant jurisdictions where the Borrower or its
Subsidiaries conducts material operations and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.
5.28    Use of Proceeds. The proceeds of the Loans shall be used in accordance
with Section 6.11.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnification liabilities arising under the
Loan Documents for which a claim has not then been asserted) shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (other than any
Letter of Credit that is Cash Collateralized in accordance with the terms
hereof), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 120 days (or such earlier
date as required by the Securities and Exchange Commission) after the end of
each Fiscal Year of the Borrower, (i) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such Fiscal Year, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accounting firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards, shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and


98



--------------------------------------------------------------------------------





(ii) a statement detailing unit-level sales and operating income, as of the end
of and for such Fiscal Year then ended; in each case, setting forth in
comparative form the corresponding information for the previous Fiscal Year and
setting forth the corresponding information for the corresponding period set
forth in the applicable Budget, in each case, in reasonable detail and prepared
in accordance with GAAP;
(b)    as soon as available, but in any event within (i) 45 days (or such
earlier date as required by the Securities and Exchange Commission) after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower and (ii) 60 days (or such earlier date as required by the Securities
and Exchange Commission) after the end of the fourth Fiscal Quarter of each
Fiscal Year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such Fiscal Quarter and for the portion of the Borrower’s
Fiscal Year then ended, setting forth in comparative form the corresponding
information for the corresponding Fiscal Quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, and setting forth in
comparative form the corresponding information for the corresponding Fiscal
Quarter set forth in the applicable Budget, in each case, in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
(c)    [intentionally omitted]; and
(d)    as soon as available, but in any event within 45 days after the end of
each Fiscal Year of the Borrower, an annual business plan and budget (the
“Budget”) of the Borrower and its Subsidiaries on a consolidated basis,
including (i) forecasts prepared by management of the Borrower setting forth
such forecasts on a yearly and quarterly basis and (ii) assumptions made in the
formulation of such budget, in form satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the immediately following Fiscal
Year (the “Budget”).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Sections 6.01(a) or 6.01(b) above at the times
specified therein.
6.02    Compliance Certificates and Certain Reports Sent to Other Parties.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:


99



--------------------------------------------------------------------------------





(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), (i) a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower, and (ii) a copy of management’s discussion and analysis with
respect to such financial statements delivered in connection with Section
6.01(b) in the form prepared by management consistent with past practices and to
the extent such a discussion and analysis is prepared for the Borrower or the
board of directors or equivalent governing body;
(b)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them;
(c)    promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
(d)    to the extent applicable, promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this Section
6.02;
(e)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
(f)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;


100



--------------------------------------------------------------------------------





(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(i)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could (i)
reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law; and
(j)    as soon as available, but in any event within 120 days after the end of
each Fiscal Year of the Borrower, a report supplementing Schedules 5.08(b) and
5.13, including an identification of all owned real property disposed of by the
Borrower or any Loan Party or any Subsidiary thereof during such Fiscal Year, a
list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof) of all real property
acquired during such Fiscal Year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete as of the date such supplements are delivered, each
such report to be signed by a Responsible Officer of the Borrower and to be in a
form reasonably satisfactory to the Administrative Agent.
Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery,


101



--------------------------------------------------------------------------------





and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower and its Subsidiaries
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, SYNDTRAK or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;


102



--------------------------------------------------------------------------------





(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(e)    [intentionally omitted].
(f)    the termination or material amendment to any approval by any Federal,
state or local food or liquor authority in respect of any liquor licenses held
and maintained by any Loan Party or any of its Subsidiaries unless the
termination or material amendment of such approval or license, whether
individually or in the aggregate with any other terminations or material
amendments of any approval or license, could not reasonably be expected to have
a Material Adverse Effect; and
(g)    (x) any dispute, opposition, notice of opposition, litigation,
investigation or proceeding in respect of any IP Rights or registration relating
to the “Noodles & Company” mark, (y) any dispute, opposition, notice of
opposition, litigation, investigation or proceeding in respect of any material
IP Rights or registration relating to any material trademark or suspension of
any other material IP Rights and (z) any institution of, or any final adverse
determination in, any proceeding in the United States Patent and Trademark
Office or any similar office or agency of the United States or any foreign
country, or any court, regarding the validity of any IP Rights, and of any event
that does or could reasonably be expected to materially adversely affect the
value of any of the IP Rights, the ability of any Loan Party or the
Administrative Agent to dispose of any of the IP Rights or the rights and
remedies of the Administrative Agent in relation thereto (including but not
limited to the levy of any legal process against any IP Rights).
Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower or the applicable Loan Party has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves as required
by GAAP are being maintained by the Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, other
than Liens permitted under Section 7.01(d) or (r); and (c) all Indebtedness in
excess of the Threshold Amount, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
6.05    Preservation of Existence, Permits, License, Etc.


103



--------------------------------------------------------------------------------





(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 7.04, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and (c)
preserve or renew all of its registered patents, copyrights, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
6.06    Maintenance of Properties and Liquor Licenses.
(a)    (i) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (iii)
use the standard of care typical in the industry in the operation and
maintenance of its facilities.
(b)    Maintain, preserve and protect any and all approvals by any Federal,
state or local food or liquor authority necessary for the continued operation of
any Restaurant operated by any Loan Party with full food and liquor service
except where failure could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with


104



--------------------------------------------------------------------------------





all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its organizational, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (provided that so long
as an Event of Default is not then continuing, a representative of the Borrower
may be present during any discussions with such independent public accountants),
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that such visits shall be
limited to two times per year unless an Event of Default shall have occurred and
be continuing, and if an Event of Default shall have occurred and be continuing
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance the Indebtedness of the Borrower owing under the Existing Credit
Agreement on the Closing Date, (b) to pay fees and expenses incurred in
connection with the Facility on the Closing Date and (c) for working capital and
general corporate purposes (including acquisitions and Capital Expenditures
permitted by this Agreement), in all cases, not in contravention of any Law or
of any Loan Document.
6.12    Additional Subsidiaries and Collateral Generally.
(a)    At any time that any Loan Party or any newly formed or acquired
Subsidiary that is to become a Loan Party pursuant to clause (b) below acquires
any real or personal property not subject to a perfected, first priority Lien in
favor of the Administrative Agent pursuant to the Collateral Documents, within
five (5) Business Days after the acquisition of such real or personal property
by such Loan Party (other than any leasehold interests in real property) or the
formation or acquisition of such Subsidiary, the Borrower shall furnish to the
Administrative Agent, in detail satisfactory to the Administrative Agent, a
written description of such real and personal property.
(b)    Within forty-five (45) days of the formation or acquisition of a
Subsidiary (other than (x) a CFC, (y) a Subsidiary that has no material assets
other than Equity Interests of one or more CFCs, or (z) a Subsidiary that is
treated as disregarded for U.S. federal income tax purposes and that owns more
than 66% of the voting stock of a Subsidiary described in clause (x) or (y))
which is addressed in clause (c) below or otherwise expressly provided in
Section 7.03(k)) by any Loan Party, the Borrower shall, or cause such Loan Party
and/or such Subsidiary to, at the Borrower’s expense, (i) duly execute and
deliver to the Administrative Agent a joinder to the Guaranty, the Security
Agreement and the Pledge Agreements, and all other applicable Collateral
Documents


105



--------------------------------------------------------------------------------





specified by and in form and substance reasonably satisfactory to the
Administrative Agent; (ii) deliver appropriate UCC-1 financing statements or
such other financing statements as may be necessary in the Administrative
Agent’s reasonable determination to obtain a first priority Lien (subject to
Permitted Liens); (iii) deliver to the Administrative Agent any Pledged
Collateral, Pledged Debt or other instruments specified in the Collateral
Documents (including delivery of all pledged Equity Interests in and of such
Subsidiary (for the avoidance of doubt, such pledged Equity Interests shall not
include any Minority Interests), and other instruments of the type specified in
Section 4.01(a)(iii)(A)); (iv) deliver to the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent that all taxes, filing fees
and recording fees and other related transaction costs have been paid; (v)
deliver to the Administrative Agent a copy of each Lease with respect to each
Unit Location leased by such Loan Party or such Subsidiary; and (vi) provide to
Administrative Agent all other documentation, including one or more legal
opinions of counsel reasonably satisfactory to Administrative Agent with respect
to the execution and delivery of the applicable documentation referred to
herein; in each case, all in form and substance reasonably satisfactory to
Administrative Agent.
(c)    Within forty-five (45) days of the formation or acquisition of any new
direct Subsidiary that (x) is a CFC, (y) has no material assets other than
Equity Interests of one or more CFCs, or (z) is treated as disregarded for U.S.
federal income tax purposes and owns more than 66% of the voting stock of a
Subsidiary described in clause (x) or (y)) by any Loan Party that is a Domestic
Subsidiary or the Borrower, the Borrower shall, at the Borrower’s expense, (i)
cause such Loan Party and such Subsidiary to enter into a Pledge Agreement to
pledge 66% of the voting Equity Interests held by such Loan Party in such
Subsidiary and 100% of any non-voting Equity Interests held by such Loan Party
and to cause such Subsidiary to execute and/or deliver such documents,
instruments or agreements as may be necessary in the Administrative Agent’s
reasonable determination to obtain a first priority Lien (subject to Permitted
Liens) in such Equity Interests of such Subsidiary and held by such Loan Party;
(ii) deliver to the Administrative Agent any Pledged Collateral, Pledged Debt or
other instruments specified in the Collateral Documents to which such Loan Party
and such Subsidiary is a party; and (iii) provide to Administrative Agent all
other documentation, including one or more legal opinions of counsel reasonably
satisfactory to Administrative Agent with respect to the execution and delivery
of the applicable documentation referred to herein; in each case, all in form
and substance reasonably satisfactory to Administrative Agent. Notwithstanding
the foregoing, Noodles Cayman and its direct and indirect Foreign Subsidiaries
shall not be required to enter into a Pledge Agreement, and the Borrower shall
not be required to pledge 66% of the voting Equity Interests of Noodles Cayman
or 100% of any non-voting Equity Interests of Noodles Cayman. For the avoidance
of doubt, Equity Interests in Noodles China JV and Noodles Hong Kong shall not
be required to be pledged.
(d)    [Intentionally Omitted].


106



--------------------------------------------------------------------------------





(e)    Within forty-five (45) days of the acquisition of any personal property
not subject to a first priority, perfected Lien in favor of the Administrative
Agent by a Loan Party, the Borrower shall, or shall cause the applicable Loan
Party or such Subsidiary to, at the Borrower’s expense, (i) deliver to the
Administrative Agent any Pledged Collateral, Pledged Debt or other instruments
specified in the Collateral Documents and (ii) take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens of, the
Collateral Documents; provided, however, that the Loan Parties shall not be
obligated to grant leasehold mortgages in real property to the Administrative
Agent.
(f)    At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, and
the other Collateral Documents.
(g)    Any document, agreement, or instrument executed or issued pursuant to
this Section 6.12 shall be a Loan Document.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
6.14    Further Assurances. Promptly upon the request by the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable Law,
subject any Loan Party’s or any of its Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) convey, grant, assign, transfer, preserve, protect
and confirm unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument


107



--------------------------------------------------------------------------------





executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all material obligations in respect of all Leases and other leases of
real property to which the Borrower or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
6.16    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in any other relevant
jurisdictions where the Borrower or its Subsidiaries conducts material
operations, and maintain policies and procedures designed to promote and achieve
compliance with such laws.
6.17    Material Contracts. Perform and observe all material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms and take all such action to such end as
may be from time to time requested by the Administrative Agent, except, in each
case, where the failure to do so, whether individually or in the aggregate,
could not be reasonably expected to have a Material Adverse Effect.
6.18    Compliance with Terms of Franchise Agreements. Make all payments and
otherwise perform all obligations in respect of Franchise Agreements to which
the Borrower or any of its Subsidiaries is a party, keep such Franchise
Agreements in full force and effect and not allow such Franchise Agreements to
lapse or be terminated or any rights to renew such Franchise Agreements to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such Franchise Agreements and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, other than, in any case, where the failure to do so,
either individually or in the aggregate, would be reasonably expected not to
have a Material Adverse Effect.
6.19    Cash Collateral Accounts. Maintain, and cause each of the other Loan
Parties to maintain, all Cash Collateral Accounts with Bank of America or
another commercial bank located in the United States, which has accepted the
assignment of such accounts to the Administrative Agent for the benefit of the
Secured Parties pursuant to the terms of the Security Agreement.


108



--------------------------------------------------------------------------------





6.20    Cash Management Arrangements. Maintain, and cause each of the other Loan
Parties to maintain all deposit accounts and securities accounts with Bank of
America or any Affiliate of Bank of America, any Lender or any Affiliate of such
Lender, or another commercial bank located in the United States and acceptable
to the Administrative Agent.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnification liabilities arising under the
Loan Documents for which a claim has not then been asserted) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(other than any Letter of Credit Cash Collateralized in accordance with the
terms hereof), no Loan Party shall directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names such Loan Party as debtor, or assign any
accounts or other right to receive income, other than the following:
(a)    Liens securing the Obligations pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);
(c)    Liens for taxes, assessments or government charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person as required by GAAP;
(d)    statutory landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


109



--------------------------------------------------------------------------------





(f)    deposits to secure the performance of bids, trade contracts, leases and
subleases (in each case, other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment, do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary and
are not for Consolidated Funded Indebtedness;
(k)    Liens arising under any equipment lease agreement entered into by any
Loan Party in the ordinary course of business consistent with past practices,
provided that such Liens do not extend to any assets other than those subject to
the equipment lease;
(l)    Liens arising in the ordinary course of business in favor of one or more
financial institutions in which any Loan Party maintains one or more deposit
accounts in the ordinary course of business securing usual and customary fees
and expenses (but not attorneys fees and expenses) directly relating to such
deposit accounts, provided that such Liens secure amounts outstanding for not
more than thirty days from the date of incurrence;
(m)    precautionary Liens arising from filing UCC financing statements in
respect of operating leases, provided that such Liens do not extend to any
assets other than those subject of such operating lease;
(n)    Liens arising under licenses entered into by any Loan Party in the
ordinary course of business; provided that such Liens (i) do not extend to any
assets other than those subject to the license, (ii) do not interfere in any
material respect with the business of the Loan Parties as conducted prior to
giving effect to such license and (iii) are reasonably expected to be additive
to Consolidated


110



--------------------------------------------------------------------------------





EBITDA for the Measurement Period ending immediately prior to the date on which
any such license is entered into;
(o)    Liens constituting leases or subleases of real property granted to others
in the ordinary course of business consistent with past practices;
(p)    Liens granted in connection with any Permitted Mortgage Financings;
provided that such Liens do not extend to any assets other than those subject to
the Permitted Mortgage Financings and do not secure an amount in excess of the
Permitted Mortgage Financing; and
(q)    other Liens with respect to obligations that do not exceed $1,500,000 at
any one time outstanding; and
(r)    in addition to Liens permitted under Section 7.01(d), statutory
landlord’s Liens securing unpaid rental obligations, without duplication, (i)
arising from the actual closure of 16 Restaurant locations, the closure of which
was announced prior to the Second Amendment Effective Date, in an aggregate
amount not to exceed $7,000,000 at any time outstanding and (ii) arising from
the actual closure of additional Restaurant locations, the closure of which are
announced after the Second Amendment Effective Date, in an aggregate amount not
to exceed $2,000,000 at any time outstanding; provided that, in each case of
clause (i) or (ii) above, each such Lien shall have been terminated, released or
otherwise extinguished within six (6) months of the occurrence of the lease
default giving rise thereto.
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and not for purposes of speculation or taking a “market view;” and (ii) such
Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
(b)    Indebtedness of a Guarantor owed to the Borrower or a Guarantor, which
Indebtedness shall (i) constitute pledged debt under the Pledge Agreements, (ii)
be on terms (including subordination terms) acceptable to the Administrative
Agent and (iii) be otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness constituting the Obligations;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses


111



--------------------------------------------------------------------------------





reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(e)    Indebtedness in respect of Capitalized Leases and purchase money
obligations arising in connection with the acquisition of equipment within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$[20,000,000]10,000,000;
(f)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;
(g)    Indebtedness of the Borrower or any other Loan Party arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Borrower or such Loan Party in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five (5) Business Days;
(h)    Indebtedness in the form of (i) performance based earn-outs and purchase
price adjustments and other similar contingent payment obligations in respect of
any Permitted Acquisition and (ii) (A) payments to the former stockholders of
the Borrower pursuant to the Merger Agreement so long as such payments are made
from funds allotted for such purpose and held in their own account, segregated
from all other assets of the Borrower and (B) indemnification claims under the
Merger Agreement;
(i)    Indebtedness incurred by the Borrower or any other Loan Party (other than
the Borrower) in respect of indemnification claims relating to adjustments of
purchase price or similar obligations in any case incurred in connection with
any Disposition permitted under Section 7.05;
(j)    Indebtedness of any Loan Party in respect of workers’ compensation
claims, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business, which, in each case, is consistent
with past practices;
(k)    all obligations of the type described in clause (g) of the definition of
“Indebtedness” relating to Qualified Securities;


112



--------------------------------------------------------------------------------





(l)    Permitted Mortgage Financings; and
(m)    other Indebtedness; provided, however, that the aggregate principal
amount of Indebtedness permitted under this Section 7.02(m) shall not exceed
$10,000,000 at any time outstanding.
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by the Loan Parties in the form of Cash Equivalents,
provided that such Cash Equivalents are maintained in an account with the
Administrative Agent, or an account permitted to exist pursuant to Section 6.20;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments by the Borrower and its Domestic Subsidiaries in their
respective Domestic Subsidiaries outstanding on the date hereof, (ii) additional
Investments by a Loan Party in another Loan Party that is a wholly owned
Domestic Subsidiary and (iii) Investments not to exceed $15,000 to repurchase
any Minority Interests; provided that Investments permitted by this clause (iii)
shall not exceed $250,000 in the aggregate over the term of this Agreement;
(d)    Investments consisting of accounts receivable from credit card companies
in the ordinary course of business;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);
(g)    Investments by any Loan Party in Swap Contracts permitted under Section
7.02(a);
(h)    Investments made in the ordinary course of business in connection with
security deposits and prepayments of rents under Leases or prepayments of
suppliers in the ordinary course of business, provided that in any case not more
than one month’s security deposit, rent or amounts paid to such suppliers in the
ordinary course of business shall be so paid;
(i)    Investments of any Person in existence at the time such Person becomes a
Loan Party; provided such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary of the Borrower;
(j)    Subsidiaries may be established or created, if the Borrower and such
Subsidiary complies with the provisions of Section 6.12 and, provided, that to
the extent such new Subsidiary is created solely for the purpose of consummating
a merger transaction pursuant to a Permitted


113



--------------------------------------------------------------------------------





Acquisition, and such new Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the
closing of such merger transactions, such new Subsidiary shall not be required
to take the actions set forth in Section 6.12 until the respective acquisition
is consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);
(k)    Investments that constitute a Permitted Acquisition;
(l)    Investments that constitute Permitted Seller Notes;
(m)    Investments that constitute loans to employees of the Borrower or its
Subsidiaries, the proceeds of which are used to purchase Equity Interests in the
Borrower; provided that the amount of such loans at any time outstanding shall
not exceed $1,000,000;
(n)    other Investments; provided, however, that the aggregate amount of
Investments permitted under this Section 7.03(n) does not exceed $5,000,000 at
any time outstanding; and
(o)    Investments in non-Guarantor Subsidiaries and Joint Venture Entities,
provided, that (1) such Investments shall not exceed $10,000,000 in the
aggregate and (1) no Default or Event of Default shall be continuing under this
Agreement at the time of such Investment or would result from such Investment.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:
(a)    any Guarantor may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Guarantors;
(b)    any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;
(c)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
(d)    [intentionally omitted];
(e)    in connection with any Permitted Acquisition, any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person (other than the Borrower)


114



--------------------------------------------------------------------------------





to merge into or consolidate with it; provided that the Person surviving such
merger shall be a Loan Party;
(f)    Dispositions expressly permitted by Section 7.05 may be consummated; and
(g)    any Restricted Payment expressly permitted by Section 7.06 may be
consummated.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property in arms-length transactions in
the ordinary course of business;
(d)    Dispositions of property to the Borrower or to a Guarantor;
(e)    Dispositions expressly permitted by Section 7.04;
(f)    (i) non-exclusive licenses of IP Rights in the ordinary course of
business in connection with Franchise Agreements and substantially consistent
with past practice, (ii) transfer of trademarks to the Joint Venture Entities
and Subsidiaries that are not Loan Parties so long as such trademarks relate
exclusively to the operation of Restaurants by such Person outside the United
States and (iii) licenses of trademarks, trade secrets or copyrights to the
Joint Venture Entities and Subsidiaries that are not Loan Parties which are
necessary for the operation of Restaurants by such Person outside the United
States;
(g)    other Dispositions of assets in arms-length transactions so long as (1)
at the time of such Disposition, no Default or Event of Default shall exist or
be continuing or shall result from such Disposition, (1) the consideration
received in connection therewith consists of not less than 75% of cash and Cash
Equivalents, and (1) the aggregate proceeds from assets Disposed of pursuant to
this clause (g) during any Fiscal Year shall not exceed $5,000,000;
(h)    the sale or issuance of (i) any Subsidiary’s Equity Interests to the
Borrower or any Guarantor or (ii) any Minority Interest;
(i)    the leasing or sub-leasing of real property or entering into occupancy
agreements with respect thereto, in each case, that would not materially
interfere with the required use of such real property by the Borrower or its
Subsidiaries and is in the ordinary course of business at arm’s length and on
market terms;


115



--------------------------------------------------------------------------------





(j)    Dispositions of restaurants or other assets acquired pursuant to
Permitted Acquisitions that have not been rebranded as “Noodles & Company”
restaurant; and
(k)    any transfer of assets of any Loan Party to any Person other than a Loan
Party in exchange for assets of such Person as part or all of the purchase price
in a Permitted Acquisition; provided, that (i) such exchange is consummated on
an arm’s length basis for fair consideration, and (ii) the provisions relating
to a Permitted Acquisition shall otherwise have been complied with, including
with respect to Section 6.12 hereof;
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(k) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing other than in respect of Restricted Payments made under paragraphs
(a) and (b), which shall not be subject to the requirement that no Default be
then continuing) at the time of any action described below or would result
therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrower or any
Guarantors;
(b)    the Borrower and each Guarantor may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person so long as no Change of Control would result therefrom;
(c)    the Borrower and each Guarantor may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new Equity Interests so long as no Change of Control would
result therefrom;
(d)    Borrower may redeem Equity Interests acquired pursuant to the exercise of
options by employees issued pursuant to an option plan approved by the board of
directors or equivalent governing body of the Borrower in the ordinary course of
business; provided that no Default or Event of Default shall have occurred and
be continuing before or after giving effect to any such redemption and the
Restricted Payments made pursuant to this Section 7.06(d) shall not exceed
$1,000,000 in the aggregate over the term of this Agreement;
(e)    the Borrower may purchase, redeem or otherwise retire Equity Interests;
provided that, before or after giving effect to any such purchase, redemption or
acquisition of Equity Interests, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) after giving pro forma effect to any such
purchase or redemption, the Consolidated Total Lease Adjusted Leverage Ratio is
less than 4.00 to 1.00; and
(f)    the Borrower may purchase fractional shares of the Borrower’s common
stock arising out of stock dividends, splits or combinations or business
combinations.


116



--------------------------------------------------------------------------------





7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto. Own, operate or franchise any restaurant concept other than
a noodles or similar restaurant concept, except, in each case, for the temporary
ownership, operation or franchise of other restaurant concepts in connection
with a Permitted Acquisition prior to re-branding or disposing of such Acquired
Assets in accordance with the terms of the Permitted Acquisition definition.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms which are fair and reasonable and comparable to
the terms which would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate and other than Restricted Payments permitted by Section 7.06.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(e) or any licenses of software and
other Intellectual Property in connection with which the Borrower is the
licensee solely, in each case, to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio as of the end of any Measurement Period to
be greater than or equal to [5.25]5.50:1.00; provided, however, that (i)
commencing with the end of the second Fiscal Quarter of Fiscal Year 2017, the
Consolidated Total Lease Adjusted Leverage Ratio as of the end of any
Measurement Period shall not be permitted to be greater than or equal to
[5.00:1.00 and]5.25:1.00,


117



--------------------------------------------------------------------------------





(ii) commencing with the end of the fourth Fiscal Quarter of Fiscal Year 2017
the Consolidated Total Lease Adjusted Leverage Ratio as of the end of any
Measurement Period shall not be permitted to be greater than or equal to
5.00:1.00, and (iii) commencing with the end of the second Fiscal Quarter of
Fiscal Year 2018 and for each Fiscal Quarter thereafter, the Consolidated Total
Lease Adjusted Leverage Ratio as of the end of any Measurement Period shall not
be permitted to be greater than or equal to 4.75:1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower to be
less than [1.50:1.00.]1.15:1.00; provided, however, that commencing with the end
of the third Fiscal Quarter of Fiscal Year 2017 and for each Fiscal Quarter
thereafter, the Consolidated Fixed Charge Coverage Ratio as of the end of any
Measurement Period shall not be permitted to be less than 1.25:1.00.
7.12    [[Intentionally Omitted.]]Consolidated Growth Capital Expenditures.    
Make or become legally obligated to make any Consolidated Growth Capital
Expenditures in an amount exceeding (i) $4,000,000 in the fourth Fiscal Quarter
of Fiscal Year 2016 and (ii) $10,000,000 in each Fiscal Year thereafter.
7.13    Amendments of Organization Documents. (a) Amend any of its Organization
Documents, except to the extent any such amendment could not reasonably be
expected to have a Material Adverse Effect or, notwithstanding the foregoing to
the contrary, without the prior written consent of the Administrative Agent, the
Organization Documents of any Loan Party shall not be amended (i) to create any
class of Equity Interests that (x) is required to be repurchased, redeemed,
retired, defeased or otherwise similarly acquired or discharged or (y) the
holders of which are entitled to receive mandatory dividend, distributions or
other similar payments in respect of such Equity Interests or (z) permits the
acceleration of any such rights acquired (whether automatically or upon demand
of the holder thereof); in each case, at any time prior to the date that is one
calendar year following the Maturity Date unless all Obligations (other than
inchoate indemnification liabilities arising under the Loan Documents for which
a claim has not been asserted) have been paid in full in cash, the Commitments
hereunder have been terminated and the Loan Documents have been terminated or
(ii) to change the name of any Loan Party or its type of organization or (b) in
addition to the provisions of clause (a) above, amend, modify or change in any
manner any term or condition of the Organization Documents of the Borrower in a
manner that provides any voting or consent rights or negative covenants to any
shareholders.
7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) Fiscal Year.
7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of


118



--------------------------------------------------------------------------------





any subordination terms of, any Indebtedness, except (a) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement and (b)
regularly scheduled or required repayments or redemptions of Indebtedness set
forth in Schedule 7.02 and refinancings and refundings of such Indebtedness in
compliance with Section 7.02(d).
7.16    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, or, knowingly to any joint venture partner or other Person, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
7.17    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in any other relevant jurisdictions where the
Borrower or its Subsidiaries conducts material operations.
7.01    New Operating Unit Lease Incurrences. From and after the Fourth
Amendment Effective Date, enter into any Lease with respect to any New Operating
Unit unless (a) the Consolidated Total Lease Adjusted Leverage Ratio is less
than or equal to 5.00:1.00 for the most recently completed Measurement Period
prior to the consummation of such Lease or (b) Minimum Liquidity is not less
than $10,000,000 at the time of consummation of such Lease.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), (b), (c)
and (j), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.19, 6.20, or Article VII, (ii)
any of the Guarantors fails to perform or observe any term, covenant or
agreement contained in the Guaranty or (iii) any of the Loan Parties fails to
perform or observe any term, covenant or agreement contained any Collateral
Document to which it is a party; or


119



--------------------------------------------------------------------------------





(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein or in any other Loan Document that is
not qualified by materiality shall be materially incorrect or misleading when
made or deemed made; or any other representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document shall be incorrect or
misleading when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (after the expiration of any applicable grace or cure
periods set forth therein) (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    [Intentionally Omitted].
(g)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part


120



--------------------------------------------------------------------------------





of its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or
(i)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or an ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(k)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Equity Investor contests in any manner the validity or enforceability of any
provision of any Loan Document; or any other Person contests in writing in any
judicial proceeding in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Equity Investor denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or


121



--------------------------------------------------------------------------------





(l)    Change of Control. There occurs any Change of Control; or
(m)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens that are senior in priority under applicable Law) on
the Collateral purported to be covered thereby; or
(n)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate (other than explicitly
pursuant to the terms of such Subordination Provisions), cease to be effective
or cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents and under applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and


122



--------------------------------------------------------------------------------





other amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.13, 2.14 and 2.15, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Sixth, to all other Obligations; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


123



--------------------------------------------------------------------------------





Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact


124



--------------------------------------------------------------------------------





were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or the L/C
Issuer; and


125



--------------------------------------------------------------------------------





(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts reasonably selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more co-agents, sub-agents and attorneys
in fact appointed by the Administrative Agent. The Administrative Agent and any
such co-agent, sub-agent and attorney in fact may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
co-agent, sub-agent and attorney in fact and to the Related Parties of the
Administrative Agent and any such co-agent, sub-agent, and attorney in fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any


126



--------------------------------------------------------------------------------





such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation for as long as any of them continues to act in any capacity
hereunder or under the other Loan Documents, including (A) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Lenders and (B) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the


127



--------------------------------------------------------------------------------





successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent, the L/C Issuer or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or syndication agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


128



--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/


129



--------------------------------------------------------------------------------





or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations for which no claim has then been asserted
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.01;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to


130



--------------------------------------------------------------------------------





subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents or with
respect to rights expressly afforded to a Hedge Bank that is not a Lender under
the second to last paragraph of Section 11.01. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE X    
CONTINUING GUARANTY
10.01    Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, jointly and severally with the other Guarantors, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, arising hereunder and under the other Loan Documents, any
Secured Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive absent manifest error for the purpose of
establishing


131



--------------------------------------------------------------------------------





the amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
10.02    Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
10.03    Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrower; (b) any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations. Each Guarantor waives
any rights and defenses that are or may become available to such Guarantor by
reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California
Civil Code. As provided below, this Guaranty shall be governed by, and construed
in accordance with, the laws of the State of New York. The foregoing waivers and
the provisions hereinafter set forth in this Guaranty which pertain


132



--------------------------------------------------------------------------------





to California law are included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Guaranty or the Obligations.
10.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against such Guarantor to enforce this Guaranty whether or
not the Borrower or any other person or entity is joined as a party.
10.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under the preceding sentence shall survive termination of this
Guaranty.
10.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by any Guarantor as trustee for the
Secured Parties and the proceeds thereof shall be paid


133



--------------------------------------------------------------------------------





over to the Secured Parties on account of the Obligations, but without reducing
or affecting in any manner the liability of the Guarantors under this Guaranty.
10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.
10.09    Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).
10.10    Contribution. To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under the Credit Agreement (the “Benefit
Amount”), then such Guarantor, after the payment in full, in cash, of all of the
Obligations, shall be entitled to recover from each other Guarantor of the
Obligations such excess payment, pro rata, in accordance with the ratio of the
Benefit Amount received by each such other Guarantor to the total Benefit Amount
received by all Guarantors, and the right to such recovery shall be deemed to be
an asset and property of such Guarantor so funding; provided, that all such
rights to recovery shall be subordinated and junior in right of payment, without
any limitation as to the increases in the Obligations arising hereunder or
thereunder, to the prior final and indefeasible payment in full in cash of all
of the Obligations and, in the event of the application of any Debtor Relief
Laws relating to any Guarantor, its debts or assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Guarantor therefor.
10.11    Concerning Joint and Several Liability of the Guarantors. In addition
to and not in limitation of the provisions set forth herein, each of the
Guarantors hereby agrees to the following:
(a)    The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against each
such Guarantor to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement, any other Loan
Documents or any other agreement or document relating to the Obligations or any
other circumstance whatsoever.


134



--------------------------------------------------------------------------------





(b)    Until all Obligations shall have been indefeasibly paid in full in cash
and all of the lending and other credit commitments under this Agreement and
Loan Documents have been terminated, the Guarantors will not, and will not cause
or permit any of their Subsidiaries to, commence or join with any other creditor
or creditors of any of their Subsidiaries in commencing the application of any
Debtor Relief Laws against any of their Subsidiaries.
10.12    Guarantors’ Agreement to Pay Enforcement Costs, etc. Each Guarantor
further jointly and severally agrees, as a principal obligor and not as a
guarantor only, to pay to the Administrative Agent, on demand, all costs and
expenses set forth in Section 11.04. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.
10.13    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest hereunder, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 10.13 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
10.13 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 10.13 to constitute, and this Section 10.13 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
ARTICLE XI    
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.02 as to any Credit Extension
under the Facility without the written consent of the Required Lenders;


135



--------------------------------------------------------------------------------





(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder.
(e)    change (i) Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Sections 2.05(a) and 2.05(b) in any manner
that materially and adversely affects the Lenders without the written consent of
the Required Lenders;
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(h)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(i)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of the
Required Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C


136



--------------------------------------------------------------------------------





Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it, (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights and duties of the Swing Line Lender under the
Agreement, (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, (iv) the Autoborrow Agreement and any fee letters
executed in connection therewith may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Subject to compliance with the last paragraph of Section 8.03, no amendment,
waiver or consent with respect to this Agreement, Secured Cash Management
Agreements or any other Loan Document shall (i) alter the ratable treatment of
the Obligations owing under Secured Hedge Agreements in right of payment to
principal on the Loans or (ii) result in the Obligations owing under Secured
Cash Management Agreements or Secured Hedge Agreements becoming unsecured (other
than releases of Liens applicable to all Lenders and otherwise permitted in
accordance with the terms hereof), in each case, in a manner adverse to the
applicable Cash Management Bank or Hedge Bank unless such amendment waiver or
consent has been consented to in writing by such Cash Management Bank or Hedge
Bank (or in the case of a Secured Cash Management Agreements or Secured Hedge
Agreement provided or arranged by a Lender or an Affiliate of a Lender, such
Lender or Affiliate).
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
11.02    Notices; Effectiveness; Electronic Communications.


137



--------------------------------------------------------------------------------





(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at


138



--------------------------------------------------------------------------------





its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent and the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal


139



--------------------------------------------------------------------------------





and state securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities Laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications, Notices of Loan Prepayment and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required


140



--------------------------------------------------------------------------------





Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) the reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements and other charges of counsel for the Administrative Agent
(including all costs and expenses incurred by the Administrative Agent and its
counsel in connection with the perfection and priority of the security interests
and Liens granted to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, complete UCC and other lien searches and requests
for information listing the financing statements referenced in Section
4.01(a)(iii)(B) and post filing confirmatory searches and any amendments or
modifications thereto), in each case, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, waivers or other supplements of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), the due diligence undertaken in connection
therewith and any other aspect of the Transaction, (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and expenses
arising out of or relating to the Transaction (including, without limitation,
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
and any settlement costs), and shall indemnify and hold harmless each Indemnitee
from all fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted


141



--------------------------------------------------------------------------------





against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer


142



--------------------------------------------------------------------------------





in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


143



--------------------------------------------------------------------------------





11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder (other than, in the case of a Loan Party,
pursuant to a transaction expressly permitted under Section 7.04(a), (b), (e),
or 7.05(h) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facility and the Loans at the time owing
to it under the Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each


144



--------------------------------------------------------------------------------





such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within fifteen (15)
Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of the Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
under the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


145



--------------------------------------------------------------------------------





(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).


146



--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register


147



--------------------------------------------------------------------------------





(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the


148



--------------------------------------------------------------------------------





effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or[
any Eligible Assignee invited to be a Lender pursuant to Sections 2.16(c)] (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section by such
Lender, (ii) was or becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (iii) was independently developed by
the Administrative Agent, such Lender or L/C Issuer.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care


149



--------------------------------------------------------------------------------





to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such other Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted


150



--------------------------------------------------------------------------------





for, charged, or received by the Administrative Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent


151



--------------------------------------------------------------------------------





and the L/C Issuer or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT


152



--------------------------------------------------------------------------------





COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


153



--------------------------------------------------------------------------------





11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or any of its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


154



--------------------------------------------------------------------------------





11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execution,” “signed,” “signature,” and words of like import
in any Loan Document or any other document executed in connection herewith or in
any amendment or other modification thereof (including waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, the L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
11.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.20    Amendment and Restatement. On the Closing Date, this Agreement shall
amend, restate and supersede the Existing Credit Agreement in its entirety,
except as provided in this Section 11.20. On the Closing Date, the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents and the


155



--------------------------------------------------------------------------------





grant of security interest in the Collateral by the relevant Loan Parties under
the Existing Credit Agreement and the other “Loan Documents” (as defined in the
Existing Credit Agreement) shall continue under but as amended by this Agreement
and the other Loan Documents, and shall not in any event be terminated,
extinguished or annulled but shall hereafter be governed by this Agreement and
the other Loan Documents. All references to the Existing Credit Agreement in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof. Without
limiting the generality of the foregoing and to the extent necessary, the
existing lenders, the Lenders and the Administrative Agent reserve all of their
rights under the Existing Credit Agreement and the other “Loan Documents” (as
defined in the Existing Credit Agreement) which by their express terms survive
the termination of the Existing Credit Agreement and each of the Guarantors
hereby obligates itself again in respect of all such present and future
“Obligations” (as defined in the Existing Credit Agreement). Nothing contained
herein shall be construed as a novation of the “Obligations” outstanding under
and as defined in the Existing Credit Agreement, which shall remain in full
force and effect, except as modified hereby.
11.21    Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Borrower shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.
11.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement


156



--------------------------------------------------------------------------------





Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).


[Remainder of page intentionally left blank.]




157



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________,____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 22, 2013 (as may be further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among, inter alia, Noodles & Company, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
herein but not defined shall have the meaning ascribed thereto in the Agreement.
The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    [Attached hereto as Schedule 1 are the year-end financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of Borrower
ended as of the above date, including (i) the consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, in each case, audited and accompanied by the report
and opinion of an independent certified public accounting firm of nationally
recognized standing required by such section, and (ii) a statement detailing
unit-level sales and operating income, as of the end of and for such Fiscal
Year, setting forth in comparative form the corresponding information for the
previous Fiscal Year and the Budget as required by such section.]
 

1 This certificate should be from the chief executive officer, chief financial
officer or treasurer or controller of the Borrower.


D - 1
    
Form of Compliance



--------------------------------------------------------------------------------





[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    [Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Fiscal Quarter of the
Borrower ended as of the above date, including a consolidated balance sheet of
the Borrower and its Subsidiaries as of such Fiscal Quarter, and related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such Fiscal Quarter and for and for the portion of the
Borrower’s Fiscal Year ended as of the above date, setting forth in comparative
form the corresponding information for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
and setting forth in comparative form the corresponding information for the
corresponding Fiscal Quarter set forth in the applicable Budget, in each case,
in reasonable detail, fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.]
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.




D - 2
    
Form of Compliance



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of             ,         .
NOODLES & COMPANY


By:                     
Name:
Title:


3



--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11(a) – Consolidated Total Lease Adjusted Leverage Ratio
 
 
 
 
 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$______
 
 
 
 
 
 
B.
Consolidated Adjusted Cash Rental Expense for such Measurement Period:
 
 
 
 
 
 
 
 
1.
Consolidated Cash Rental Expense for such Measurement Period:
$______
 
 
 
 
 
 
 
2.
Consolidated Adjusted Cash Rental Expense (Line I.B.1 multiplied by eight (8)):
$______
 
 
 
 
 
 
C.
L/C Obligations as at Statement Date (to the extent not included in Consolidated
Funded Indebtedness):
$______
 
 
 
 
 
 
D.
Consolidated EBITDAR for such Measurement Period (without duplication):
 
 
 
 
 
 
 
 
1.
Consolidated EBITDA (as calculated on Schedule 2 attached hereto) for such
Measurement Period:
$______
 
 
 
 
 
 
 
2.
Consolidated Cash Rental Expense for such Measurement Period
(Line I.B.1):
$______
 
 
 
 
 
 
 
3.
Consolidated EBITDAR (Line I.D.1 + Line I.D.2):
$______
 
 
 
 
 
 
E.
Consolidated Total Lease Adjusted Leverage Ratio ([Line I.A + Line I.B.2 + Line
I.C] ÷ Line I.D.3):
____ to 1
 
 
 
 
 
 
F.
Permitted Maximum Consolidated Total Lease Adjusted Leverage Ratio:
5.50:1.002





Compliance: [YES][NO]
 

2 Commencing with the end of the second Fiscal Quarter of Fiscal Year 2017, the
Consolidated Total Lease Adjusted Leverage Ratio as of the end of any
Measurement Period shall not be permitted to be greater than


4



--------------------------------------------------------------------------------





or equal to 5.25:1.00, (ii) commencing with the end of the fourth Fiscal Quarter
of Fiscal Year 2017 the Consolidated Total Lease Adjusted Leverage Ratio as of
the end of any Measurement Period shall not be permitted to be greater than or
equal to 5.00:1.00, and (iii) commencing with the end of the second Fiscal
Quarter of Fiscal Year 2018 and for each Fiscal Quarter thereafter, the
Consolidated Total Lease Adjusted Leverage Ratio as of the end of any
Measurement Period shall not be permitted to be greater than or equal to
4.75:1.00.




5



--------------------------------------------------------------------------------






II.
Section 7.11(b) - Consolidated Fixed Charge Coverage Ratio
 
 
 
 
 
 
A.
Consolidated EBITDAR for such Measurement Period (Line I.D.3):
$______
 
 
 
 
 
 
B.
Consolidated Maintenance Capital Expenditures (aggregate amount paid in cash
during the Measurement Period):
$______
 
 
 
 
 
 
C.
Federal, state, local and foreign income taxes (aggregate amount paid in cash
during the Measurement Period):
$______
 
 
 
 
 
 
D.
Consolidated Interest Charges (paid in cash for the Measurement Period):
$______
 
 
 
 
 
 
E.
Regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money, excluding any such payments to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under Section 7.02 (aggregate amount paid during
the Measurement Period):
$______
 
 
 
 
 
 
F.
Consolidated Cash Rental Expense for such Measurement Period (Line I.B.1) :
$______
 
 
 
 
 
 
G.
Reductions to the Revolving Credit Commitment pursuant to Section 2.6(b)(i) in
the aggregate principal amount of $10,000,000, calculated on a pro forma basis
whether or not such scheduled reduction has in fact occurred
$______
 
 
 
 
 
 
H.
Consolidated Fixed Charge Coverage Ratio ([Line II.A – Line II.B – Line II.C] ÷
[Line II.D + Line II.E + Line II.F]):
_____ to 1
 
 
 
 
 
I
Permitted Minimum Consolidated Fixed Charge Coverage Ratio:
1.15 to 1:003





Compliance: [YES][NO]
 

3 Commencing with the end of the third Fiscal Quarter of Fiscal Year 2017 and
for each Fiscal Quarter thereafter, the Consolidated Fixed Charge Coverage Ratio
as of the end of any Measurement Period shall not be permitted to be less than
1.25:1.00.


6



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)


Consolidated
EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Measurement Period
__________
Consolidated
Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ Consolidated Restaurant Pre-Opening Costs4
 
 
 
 
 
+ non-cash rent expense
 
 
 
 
 
+ non-cash compensation expense
 
 
 
 
 
+ non-recurring non-cash expenses or charges (or minus non-recurring income
items)
 
 
 
 
 



 



4 Not to exceed an average of $85,000 per Restaurant for all Restaurants
incurred during Measurement Period.







--------------------------------------------------------------------------------



+ non-recurring cash expenses (including severance payments) or charges5
 
 
 
 
 
+ management fees6
 
 
 
 
 
+ one time fees and out of pocket expenses incurred in connection with Permitted
Acquisitions consummated after the Closing Date7
 
 
 
 
 
+ fees and expenses arising from the Transaction, initial public offering or any
follow-on offering (but only for the Fiscal Year ending December 31, 2013)
 
 
 
 
 
+one-time costs associated with the termination of Leases8
 
 
 
 
 
+pro forma general and administrative cash cost savings resulting from the
headcount reduction completed prior to the end of the third Fiscal Quarter of
Fiscal Year 20169
 
 
 
 
 
- income tax credits
 
 
 
 
 



 



5 In an aggregate amount not to exceed $1,000,000 in Measurement Period.
6 Including the Class C Common Stock Dividend to the extent deducted in
calculating Consolidated Net Income.
7 Not to exceed $250,000 in Measurement Period and $1,000,000 over the term of
the Agreement.
8 In an amount not to exceed $1,500,000 in the aggregate.
9 Not to exceed $2,700,000 in the aggregate.







--------------------------------------------------------------------------------



= Consolidated EBITDA
 
 
 
 
 




